Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 1 of 64




  EXHIBIT A
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 2 of 64




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 ANNA GONZALEZ and RONALD K. PAGE,
 on behalf of themselves and all others similarly
 situated,
                                                       Civil Action No. SA-20-CV-617-FB
                  Plaintiffs,

           v.

 STATE FARM LIFE INSURANCE
 COMPANY,

                  Defendant.



                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                            AND DEMAND FOR JURY TRIAL

       Plaintiffs Anna Gonzalez and Ronald K. Page (“Plaintiffs”), individually and on behalf of

all others similarly situated, for their First Amended Consolidated Class Action Complaint against

Defendant State Farm Life Insurance Company (“Defendant” or “State Farm”), state and allege as

follows:

                                         INTRODUCTION

       1.        This is a class action to recover amounts that Defendant charged and collected from

Plaintiffs and other similarly situated life insurance policy owners in excess of amounts authorized

by the express terms of their policies. Plaintiffs’ claims and those of the proposed class members

are exclusively supported by the explicit provisions of their life insurance policies and are not

derived from any alleged conversations had, or documents reviewed, at the time of sale.




                                                  1
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 3 of 64




       2.      The terms of Plaintiffs’ life insurance policy provide for an “Account Value”

consisting of monies held in trust by Defendant for Plaintiffs. Over the course of several years,

Defendant deducted monies from Plaintiffs’ Account Value in breach of their policies’ terms.

       3.      Defendant is contractually bound to deduct only those charges explicitly identified

and authorized by the terms of its life insurance policies, which are fully integrated agreements.

Defendant deducts charges from the Account Values of Plaintiffs and the proposed class members

in excess of amounts specifically permitted by their life insurance policies.

       4.      Defendant has caused material harm to Plaintiffs and the proposed class members

by improperly draining monies they accumulated in the Account Values of their policies. Every

unauthorized dollar taken from policy owners is one less dollar on which policy owners earn

interest and one less dollar that can be: applied to pay future premiums; used to increase the death

benefit; used as collateral for policy loans; or withdrawn as cash.

       5.      Plaintiffs bring this case as a class action under Federal Rule of Civil Procedure 23,

individually and as representatives of the following (the “Class”): All persons who own or owned

a universal life policy issued by State Farm on its policy form 94030 in the State of Texas.

                                             PARTIES

       6.      Plaintiff Ronald K. Page is an individual and resident of the State of Texas.

       7.      Plaintiff Anna Gonzalez is an individual and resident of the State of California.

       8.      Defendant State Farm Life Insurance Company is a life insurance company

organized and existing under the laws of the State of Illinois, and maintains its principal place of

business in Bloomington, Illinois.




                                                 2
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 4 of 64




                                   JURISDICTION AND VENUE

        9.      This Court has jurisdiction over all causes of action asserted herein pursuant to

28 U.S.C. § 1332(d) because this is a class action with diversity of citizenship between parties

and the matter in controversy exceeds $5,000,000, exclusive of interest and costs, and the

proposed Class contains more than 100 members.

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is

a resident of this District and a substantial portion of the events giving rise to Plaintiffs’ causes

of action occurred in this District.

                                       FACTUAL BACKGROUND

        11.     Plaintiff Page owns a flexible premium adjustable insurance policy issued by

Defendant in Texas and bearing the policy number LF-1518-9386, and a policy date of February

3, 1997, with an initial basic amount of $100,000. A true and accurate copy of Plaintiff Page’s

policy is attached hereto as Exhibit A and incorporated herein by reference. Plaintiff Page is both

the “owner” and “insured” under his policy.

        12.     Plaintiff Gonzalez owns a flexible premium adjustable insurance policy issued by

Defendant in Texas and bearing the policy number LF-2153-7359, and a policy date of May 17,

2004, with an initial basic amount of $100,000. A true and accurate copy of Plaintiff Gonzalez’s

policy is attached hereto as Exhibit B and incorporated herein by reference. Plaintiff Gonzalez

is both the “owner” and “insured” under her policy.1

        13.     Defendant is the effective and liable insurer of the Policies.




1
  The relevant provisions of Plaintiff Page’s and Plaintiff Gonzalez’s policies (hereinafter referred
to as “Policy” or “Policies”) are the same. Therefore, references are only made as to Plaintiff
Page’s Policy, attached hereto as Exhibit A.


                                                  3
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 5 of 64




        14.     The Policies are valid and enforceable contracts between Plaintiffs and

Defendant.

        15.     “The [P]olicy is the entire contract,” and it consists of “the Basic Plan, any

amendments, endorsements, and riders, and a copy of the application.” Ex. A at p. 12.

        16.     The terms of the Policies are not subject to individual negotiation and are

materially the same for all policy owners. They cannot be altered by an agent’s representations

at the time of sale.

        17.     The Policies provide that, “[o]nly an officer has the right to change this policy.

No agent has the authority to change the policy or to waive any of its terms. All endorsements,

amendments, and riders must be signed by an officer to be valid.” Ex. A at p. 12.

        18.     Defendant administered and currently administers all aspects of the Policies, and

all policies that fall within the Class definition set forth above, including collecting premiums

and setting, assessing and deducting policy charges.

        19.     In addition to a death benefit, the Policies provide policy owners a savings, or

interest-bearing, component that is identified in the Policies as the “Account Value.”

        20.     Generally speaking, premium dollars are deposited into the Account Value, from

which Defendant deducts those monthly charges authorized by the terms of the Policies. The

Account Value earns interest as provided by the Policies.

        21.     The money that makes up the Account Value is the property of the policy owner

and is held in trust by Defendant.

        22.      Under the express terms of the Policies, a “premium expense charge” is taken

from each premium payment in the amount of 5% of each premium paid. Ex. A at p. 3.




                                                 4
        Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 6 of 64




         23.     The Account Value is equal to 95% of the initial premium less the monthly

deduction for the first policy month, and thereafter:

         The account value on any deduction date after the policy date is the account value
         on the prior deduction date:
             (1) plus 95% of any premiums received since the prior deduction date,
             (2) less the deduction for the cost of insurance for any increase in Basic Amount
                 and the monthly charges for any riders that became effective since the prior
                 deduction date,
             (3) less any withdrawals since the prior deduction date,
             (4) less the current monthly deduction,
             (5) plus any dividend paid and added to the account value on the current
                 deduction date, and
             (6) plus any interest accrued since the prior deduction date.
         The account value on any other date is the account value on the prior deduction
         date:
             (1) plus 95% of any premiums received since the prior deduction date,
             (2) less the deduction for the cost of insurance for any increase in Basic Amount
                 and the monthly charges for any riders that became effective since the prior
                 deduction date,
             (3) less any withdrawals since the prior deduction date, and
             (4) plus any interest accrued since the prior deduction date.

Ex. A at p. 9.

         24.     The “Policy Date” is “[t]he effective date of this Policy,” and the “Deduction

Date” is “[t]he policy date and each monthly anniversary of the policy date.” Ex. A at p. 5.

Therefore, the Deduction Date under Plaintiff Page’s Policy is the 3rd of each month. Ex. A. at

p. 3.

         25.     Defendant may access and withdraw funds from the Account Value only as

expressly authorized by the Policies.

         26.     The Policies expressly define the specific charges that Defendant may assess and

deduct from a given policy owner’s premium payments and the accumulated Account Value.

Defendant may deduct only those charges allowed by the Policies.




                                                  5
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 7 of 64




       27.        The Policies authorize Defendant to take a “Monthly Deduction” from the policy

owner’s Account Value each month. Ex. A at p. 9.

       28.        The Policies expressly define the Monthly Deduction as follows:

       Monthly Deduction. This deduction is made each month, whether or not premiums
       are paid, as long as the cash surrender value is enough to cover that monthly
       deduction. Each deduction includes:
       (1)    the cost of insurance,
       (2)    the monthly charges for any riders, and
       (3)    the monthly expense charge.

Ex. A at p. 9.

       29.        The Policies state that the monthly expense charge (“Expense Charge”) is $5.00.

Ex. A at p. 3.

       30.        The Policies also expressly define how the charge for the monthly “Cost of

Insurance” (“Cost of Insurance Charge”) is determined and calculated:

       Cost of Insurance. This cost is calculated each month. The cost is determined
       separately for the Initial Basic Amount and each increase in Basic Amount.

       The cost of insurance is the monthly cost of insurance times the difference between
       (1) and (2), where:
           (1) is the amount of insurance on the deduction date at the start of the month
               divided by 1.0032737, and
           (2) is the account value on the deduction date at the start of the month before
               the cost of insurance and the monthly charge for any waiver of monthly
               deduction benefit rider are deducted.
       Until the account value exceeds the Initial Basic Amount, the account value is part
       of the Initial Basic Amount. Once the account value exceeds that amount, if there
       have been any increases in Basic Amount, the excess will be part of the increases
       in order in which the increases occurred.

Ex. A at p. 10.

       31.        The Policies specify the factors Defendant may use to determine “Monthly Cost

of Insurance Rates,” which are used to calculate the Cost of Insurance Charges that are deducted

from the Account Value each month:




                                                  6
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 8 of 64




            Monthly Cost of Insurance Rates. These rates for each policy year are based
            on the Insured’s age on the policy anniversary, sex, and applicable rate class. A
            rate class will be determined for the Initial Basic Amount and for each increase.
            The rates shown on page 4 are the maximum monthly cost of insurance rates for
            the Initial Basic Amount. Maximum monthly cost of insurance rates will be
            provided for each increase in the Basic Amount. We can charge rates lower than
            those shown. Such rates can be adjusted for projected changes in mortality but
            cannot exceed the maximum monthly cost of insurance rates. Such adjustments
            cannot be made more than once a calendar year.

Ex. A at p. 10.

        32.       Defendant admits that a rate “based on” factors explicitly identified in the Policies

must be determined using only those factors identified and no other unidentified factors. See

Alleman v. State Farm Life Ins. Co., 334 F. Appx. 470, 472 (3d Cir. 2009) (affirming summary

judgment in State Farm’s favor and rejecting plaintiff insured’s argument that a provision in the

life insurance policy stating a charge would be “based on the Insured’s age last birthday and sex”

should be read to include other undisclosed factors, because “[b]y the plain language of these

policies, it is clear that the insureds’ age and sex are the only mortality factors relevant to the rate

….”) (emphasis added).

        33.       Thus, under the explicit terms of the Policies, Defendant is authorized to determine

Monthly Cost of Insurance Rates for each policy year using only the Insured’s age, sex, applicable

rate class, and projected changes in mortality. Ex. A. at p. 10.

        34.       Policy year, age, sex, and rate class are factors commonly used within the life

insurance industry to determine the mortality expectations of an insured or group or class of

insureds.

        35.       By specifically identifying Cost of Insurance Rates for each policy year as based

on age, sex, and rate class and no other factors, Defendant agrees that mortality expectations




                                                    7
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 9 of 64




determine the Monthly Cost of Insurance Rates under the Policies, as confirmed by the additional

provision that “[s]uch rates can be adjusted for projected changes in mortality.” Ex. A at p. 10.

         36.   Given the language of the Monthly Cost of Insurance Rates provision in the

Policies, and its context in the Policies as a whole, no reasonable layperson would expect that the

Policies permitted Defendant to use any factor it wanted to determine Cost of Insurance Rates for

the Policies. A reasonable layperson would instead read policy year, age, sex, and rate class, in

combination with the contractual limitation that rates can only be adjusted for “projected changes

in mortality,” to mean that only mortality expectations are used to determine Monthly Cost of

Insurance Rates for the Policies.

         37.   The Policies authorize Defendant to make periodic deductions from policy owners’

Account Values including, specifically, Cost of Insurance Charges that are calculated using rates

that Defendant must determine based on specified factors, and that can be adjusted for projected

changes in mortality.

         38.   The Policies also disclose a premium expense charge set at a fixed percentage of

five percent of each premium payment made. The Policies further disclose a separate, monthly

expense charge within the Monthly Deduction that Defendant set at a fixed amount of $5.00 per

month.

         39.   Although the Policies authorize Defendant to use only certain, specified factors in

determining Monthly Cost of Insurance Rates, Defendant uses other factors, not authorized by the

Policies, when determining those rates, including, without limitation, profits and expenses.

         40.   By loading these factors into Monthly Cost of Insurance Rates, Defendant

knowingly causes those rates to be higher than what is explicitly authorized by the Policies and,




                                                 8
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 10 of 64




as a result, withdraws Cost of Insurance Charges from policy owner Account Values in amounts

greater than what is permitted by the Policies.

       41.     By loading unauthorized factors in Monthly Cost of Insurance Rates, Defendant

repeatedly and continuously breaches the Policies and impermissibly inflates those rates.

       42.     As a direct and proximate result of Defendant’s breaches, Plaintiffs and the Class

have been damaged, and those damages are continuing in nature in that Defendant deducted and

will continue to deduct unauthorized Cost of Insurance Charges from policy owners’ Account

Values.

       43.     By loading expense factors in Monthly Cost of Insurance Rates, Defendant

repeatedly and continuously breaches the Policies by impermissibly deducting from the Account

Values of Plaintiffs and the Class amounts in excess of the fixed expense charges expressly

authorized by the Policies.

       44.     As a direct and proximate result of Defendant’s breaches, Plaintiffs and the Class

have been damaged and those damages are continuing in nature in that Defendant has deducted

and will continue to deduct expenses, including without limitation, maintenance, administrative,

and other expenses, from the Account Values of Plaintiffs and the Class in amounts not authorized

by the Policies.

       45.     The nature of Defendant’s conduct is such that Plaintiffs and each member of the

Class would be unaware that Defendant was engaging in wrongdoing by taking inflated charges

and improper amounts from their Account Values. Defendant possesses the actuarial information

and equations underlying the computation of rates and charges for the Policies. The Monthly Cost

of Insurance Rates used to calculate the monthly Cost of Insurance Charges are not disclosed to

policy owners, nor are the components or factors that comprise those rates. Even if they were,




                                                  9
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 11 of 64




Plaintiffs and the Class would lack the knowledge, experience, and training to reasonably ascertain

how Defendant calculated the rates and charges.

        46.      Defendant was aware that Plaintiffs and each member of the Class did not know

about the improper deductions because of Defendant’s superior knowledge of the aforementioned

computations. Defendant sent Plaintiffs annual statements that identified each month’s Cost of

Insurance Charge while affirmatively concealing the factors Defendant used to calculate the Cost

of Insurance Rates. Moreover, Defendant provided Plaintiffs illustrations that refer to the Cost of

Insurance Charges as “current mortality charges” and “current mortality,” yet did not disclose the

factors Defendant used to calculate the Cost of Insurance Rates. Despite reasonable diligence on

their part, Plaintiffs were kept ignorant by Defendant of the factual bases for these claims for relief.

Defendant’s withholding of material facts concealed these claims and tolled all applicable statutes

of limitation.

        47.      Plaintiffs reasonably relied to their detriment on Defendant’s fraudulent

concealment of its misconduct and material omission of the factors actually used to calculate the

deductions from their Account Values. As a result of such concealment, Plaintiffs did not believe

that they had suffered any injury or that it was necessary to file a lawsuit. Plaintiffs did not

discover, and exercising reasonable diligence could not have discovered, the facts establishing

Defendant’s continuing breaches or the harm caused thereby.

        48.      Defendant is estopped from asserting a statute of limitations defense. Defendant’s

conduct in failing to disclose the true factors it used—and continues to use—to calculate the Cost

of Insurance Rates misled Plaintiffs and prevented them from learning the factual bases for these

claims for relief. Plaintiffs proceeded diligently to file suit once they discovered the need to

proceed. Defendant’s continuing breaches of the Policies are ongoing.




                                                  10
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 12 of 64




                                      CLASS ALLEGATIONS

         49.   Plaintiffs bring this lawsuit under Fed. R. Civ. P. 23, individually and as

representatives of the following Class: All persons who own or owned a universal life policy

issued by State Farm on its policy form 94030 in the State of Texas.

         50.   Excluded from the Class is the Defendant, any entity in which the Defendant has

a controlling interest, any of the officers, directors, or employees of the Defendant, the legal

representatives, heirs, successors, and assigns of the Defendant, any State Farm independent

contractor insurance agents, anyone employed with Plaintiffs’ counsel’s firms, any Judge to

whom this case is assigned, and the Judge’s immediate family. Excluded from the Class is any

policy that explicitly discloses all of the factors Defendant uses to calculate its rates and charges.

         51.   Plaintiffs’ claims satisfy the numerosity, commonality, typicality, and adequacy

requirements of Federal Rule of Civil Procedure 23(a), and the requirements for class treatment

under Rules 23(b)(1), (b)(2), and (b)(3).

         52.   The numerosity requirement is satisfied because there are thousands of Class

members who are geographically dispersed, making joinder impracticable, and the disposition of

Class member claims in a single action will provide a substantial benefit to all parties and to the

Court.

         53.   Class members are ascertainable from information and records in Defendant’s

possession, custody, or control. Notice of this action can therefore be readily provided to the

Class, via first class mail or other appropriate means, using information contained in Defendant’s

records.




                                                  11
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 13 of 64




        54.      Plaintiffs’ claims are typical of the claims of the Class, because the express terms

of the Policies purchased from Defendant by Plaintiffs and proposed Class members contain

identical limitations on the amounts Defendant can charge under the Policies.

        55.      Plaintiffs will fairly and adequately represent the Class because they are members

of the Class and their interests are aligned with, and do not conflict with, the interests of those

they seek to represent. The interests of the Class members will be fairly and adequately protected

by Plaintiffs and their counsel, who have extensive experience prosecuting complex class

litigation.

        56.      There are questions of fact and law common to the Class that predominate over

any questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy. The questions of law and fact

common to the Class arising from Defendant’s actions include, without limitation, the following:

              a. Whether Defendant is permitted by the Policies to determine its Monthly Cost of

                 Insurance Rates using factors other than those specified in the Policies;

              b. Whether Defendant added, included, or relied on factors not specified in the

                 Policies when determining the Monthly Cost of Insurance Rates used to calculate

                 Cost of Insurance Charges for the Policies;

              c. Whether Defendant added, included, or relied on factors unrelated to its mortality

                 expectations in determining Monthly Cost of Insurance Rates that the Policies

                 provide are determined using specified mortality factors and no other specified

                 factors;

              d. Whether Defendant is permitted by the Policies to charge expense amounts to

                 policy owners in excess of the amounts disclosed in the Policies;




                                                  12
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 14 of 64




             e. Whether Defendant charged amounts in excess of those specifically authorized by

                the Policies;

             f. Whether Defendant acted in bad faith;

             g. Whether Defendant breached the terms of the Policies;

             h. Whether Defendant converted Class members’ property;

             i. Whether Defendant’s conduct violated the Texas Insurance Code;

             j. Whether Defendant’s conduct was an unfair or deceptive trade practice;

             k. Whether the Class was injured and sustained damages as a result of Defendant’s

                wrongful conduct;

             l. Whether the Class is entitled to damages, restitution, treble damages, punitive

                damages, and/or other relief as a remedy for Defendant’s conduct; and

             m. Whether the Class is entitled to declaratory relief stating the proper construction

                and/or interpretation of the Policies.

       57.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior to all other available means of fair and efficient

adjudication of the claims of Plaintiffs and Class members. The injury suffered by each individual

Class member is relatively small in comparison to the burden and expense of individual

prosecution of these claims. Even if Class members could afford to pursue individual litigation,

the court system could not. Individualized litigation would risk inconsistent or contradictory

judgments while increasing the delay and expense to all parties, and to the judicial system, from

the complex legal and factual issues presented here. By contrast, the class action device presents

far fewer management difficulties, and provides the benefits of single adjudication, an economy

of scale, and comprehensive supervision by a single court.




                                                  13
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 15 of 64




       58.     Defendant has acted or refused to act on grounds generally applicable to Plaintiffs

and Class members, making final injunctive relief and declaratory relief appropriate with respect

to the Class as a whole.

                              COUNT I: BREACH OF CONTRACT
                                 (Cost of Insurance Charge)

       59.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       60.     Plaintiffs and the Class purchased life insurance policies—defined herein as the

Policies—from Defendant.

       61.     The Policies are valid and enforceable contracts between the Defendant and Class

members, including Plaintiffs.

       62.     Plaintiffs and the Class members substantially performed their obligations under

the terms of the Policies.

       63.     By determining Monthly Cost of Insurance Rates inconsistent with the terms of the

Policies and loading unauthorized factors in Monthly Cost of Insurance Rates, Defendant

impermissibly caused and continues to cause those rates to be higher than what is explicitly

authorized by the Policies.

       64.     Because Defendant calculates Cost of Insurance Charges inconsistent with the

terms of the Policies, including using Monthly Cost of Insurance Rates that are higher than those

authorized by the Policies, Defendant deducted Cost of Insurance Charges from the Account

Values of Plaintiffs and the Class in amounts greater than those authorized by their Policies.

       65.     Defendant’s practice of deducting charges in amounts not authorized by the Policies

constitutes a breach of the Policies.




                                                14
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 16 of 64




       66.     As a direct and proximate result of Defendant’s ongoing and continuing breaches,

Plaintiffs and the Class have sustained damages that are continuing in nature in an amount to be

determined at trial.

                              COUNT II: BREACH OF CONTRACT
                                      (Expense Charge)

       67.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       68.     By loading Monthly Cost of Insurance Rates with undisclosed and unauthorized

expenses, Defendant impermissibly deducts expenses from the Account Values of Plaintiffs and

the Class in amounts in excess of the fixed expense charges expressly authorized by the Policies.

       69.     By deducting unauthorized expense charges from the Account Values of Plaintiffs

and the Class, Defendant has breached the Policies.

       70.     As direct and proximate result of Defendant’s ongoing and continuing breaches,

Plaintiffs and the Class have sustained damages that are continuing in nature in an amount to be

determined at trial.

                                   COUNT III: CONVERSION

       71.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       72.     Plaintiffs and the Class were the owners of the funds Defendant deducted from their

Account Values in excess of the amounts permitted by the terms of the Policies.

       73.     Defendant intentionally and substantially interfered with that property interest. By

deducting Cost of Insurance Charges and expense charges in unauthorized amounts from the

Account Values of Plaintiffs and the Class, Defendant assumed and exercised dominion and

control over, and misappropriated or misapplied specific funds placed in the custody of Defendant

for the benefit of Plaintiffs and the Class members, without authorization or consent and in hostility

to the rights of Plaintiffs and Class members.



                                                 15
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 17 of 64




       74.     Defendant continues to retain these funds unlawfully. At no time did Plaintiffs or

any Class member consent to such wrongful retention of funds by Defendant.

       75.     Defendant’s wrongful exercise of control over the personal property of Plaintiffs

and Class members constitutes conversion. Demand is excused because Defendant’s possession of

the property was acquired wrongfully and because demand would be useless.

       76.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have been damaged, and these damages are continuing in nature.

       77.     Although requiring expert testimony, the amounts of unauthorized Cost of

Insurance Charges and expense charges Defendant took from Plaintiffs and the Class are capable

of determination, to an identified sum, by comparing Plaintiffs’ actual Cost of Insurance Charge

each month to a Cost of Insurance Charge computed using a Monthly Cost of Insurance Rate

determined using only the mortality factors provided for in the Policy.

       78.     Defendant intended to cause damage to the Plaintiffs and the Class by deducting

more from their Account Values than was authorized by the Policies.

       79.     By reason of the foregoing, Plaintiffs and Class members are entitled to recover

from Defendant all damages and costs permitted by law, including all amounts Defendant

wrongfully converted.

             COUNT IV: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       80.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       81.     The Policies are valid and enforceable life insurance contracts between the

Defendant and Class Members, including Plaintiffs.

       82.     Defendant owed Plaintiffs and the Class Members a duty of good faith and fair

dealing.




                                                16
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 18 of 64




       83.     Defendant breached the duty of good faith and fair dealing with Plaintiffs and the

Class by loading Monthly Cost of Insurance Rates with undisclosed and unauthorized profits and

expenses.

       84.     As a direct and proximate cause of these breaches of the duty of good faith and fair

dealing, Plaintiffs and the Class have been damaged in an amount to be proven at trial.

                COUNT V: VIOLATIONS OF THE TEXAS INSURANCE CODE

       85.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       86.     Although Defendant represented that it would use only certain, specified factors in

determining Monthly Cost of Insurance Rates, Defendant uses other factors, not authorized by the

Policies or disclosed to Plaintiffs and the Class, when determining those rates, including, without

limitation, profits and expenses.

       87.     By loading these factors into Monthly Cost of Insurance Rates, Defendant

knowingly and intentionally causes those rates to be higher than what is explicitly authorized by

the Policies and, as a result, withdraws Cost of Insurance Charges from policy owner Account

Values in amounts greater than what is permitted by the Policies.

       88.     Defendant’s conduct violates sections (1), (2), (3), and (5) of § 541.061 of the Texas

Insurance Code, which provides:

       It is an unfair method of competition or an unfair or deceptive act or practice in the
       business of insurance to misrepresent an insurance policy by:

       (1) making an untrue statement of material fact;

       (2) failing to state a material fact necessary to make other statements made not
       misleading, considering the circumstances under which the statements were made;

       (3) making a statement in a manner that would mislead a reasonably prudent person
       to a false conclusion of a material fact;

       (4) making a material misstatement of law; or



                                                17
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 19 of 64




       (5) failing to disclose a matter required by law to be disclosed, including failing to
       make a disclosure in accordance with another provision of this code.

       89.       Additionally, despite knowing the Cost of Insurance Charges were loaded with non-

mortality related expenses and profits, Defendant knowingly and intentionally provided Plaintiffs

and the Class with untrue and misleading illustrations that refer to the Cost of Insurance Charges

as “current mortality charges” and “current mortality.” These illustrations failed to state that non-

mortality related expenses and profits were incorporated into the Cost of Insurance Charges.

       90.       This conduct also violates § 541.051 of the Texas Insurance Code, which states in

relevant part:

       It is an unfair method of competition or an unfair or deceptive act or practice in the
       business of insurance to:

       (1) make, issue, or circulate or cause to be made, issued, or circulated an estimate,
       illustration, circular, or statement misrepresenting with respect to a policy issued or
       to be issued:

       (A) the terms of the policy

       91.       Defendant alone, and not Plaintiffs and Class Members, possesses the actuarial

information and equations underlying the computation of rates and charges for the Policies, such

that Plaintiffs and Class Members were unaware of Defendant’s acts or practices.

       92.       Plaintiffs and the Class sustained actual damages caused by Defendant’s actions or

practices, including unfair or deceptive actions or practices in the business of insurance.

       93.       Defendant’s conduct is ongoing and continues unabated.

       94.       Moreover, as alleged below, Defendant’s unlawful and deceptive trade practices

also violate the Texas Insurance Code.

       95.       Plaintiffs provided written notice to Defendant more than 60 days from the date of

this filing advising of the allegations herein.




                                                  18
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 20 of 64




       96.     Plaintiffs and the Class Members are entitled to recover from Defendant their actual

damages, treble damages, costs, and attorneys’ fees.

               COUNT VI: VIOLATIONS OF THE TEXAS DECEPTIVE TRADE
                     PRACTICES-CONSUMER PROTECTION ACT

       97.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       98.     By their purchase of the Policies from Defendant, Plaintiffs and Class Members are

consumers as defined by Tex. Bus. & Com. Code Ann. § 17.45(4).

       99.     Defendant’s violations of the Texas Insurance Code, alleged above, also violate the

Texas Deceptive Trade Practices-Consumer Protection Act (“DTPA”). See Tex. Bus. & Com.

Code Ann. § 17.50(a)(4).

       100.    In addition, Defendant separately violated the DTPA by representing the Policies

“had sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do

not have.” Id., § 17.46(b)(5).

       101.    Specifically, Defendant represented that only certain, specified factors would be

used in determining Monthly Cost of Insurance Rates, but Defendant uses other factors, not

authorized by the Policies or disclosed to Plaintiffs and the Class, when determining those rates,

including, without limitation, profits and expenses.

       102.    Defendant’s undisclosed inclusion of unauthorized factors into Monthly Cost of

Insurance Rates causes those rates to be higher than what is authorized by the Policies.

       103.    Because Defendant knowingly and intentionally includes unauthorized factors in

Monthly Cost of Insurance Rates that it knows will case those rates to be higher than what is

otherwise authorized by the Policies, Defendant knowingly and intentionally withdraws Cost of

Insurance Charges from policy owner Account Values in amounts greater than what is permitted

by the Policies.



                                                 19
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 21 of 64




       104.    Defendant’s violations of the DTPA caused Plaintiffs and the Class economic

damages.

       105.    Defendant’s conduct is ongoing and continues unabated.

       106.    Plaintiffs provided written notice to Defendant more than 60 days from the date of

this filing advising of the allegations herein.

       107.    Plaintiffs and Class Members are entitled to recover from Defendant their actual

damages, treble damages, costs, and attorneys’ fees.

                    COUNT VII: DECLARATORY AND INJUNCTIVE RELIEF

       108.    The preceding paragraphs are incorporated by reference as if fully alleged herein.

       109.    An actual controversy has arisen and now exists between Plaintiffs and the Class,

on the one hand, and Defendant, on the other, concerning the respective rights and duties of the

parties under the Policies.

       110.    Plaintiffs contend that Defendant breached and continues to breach the Policies in

the following respects:

               a.       By using unauthorized and undisclosed factors to compute the Monthly

       Cost of Insurance Rates under the Policies, Defendant impermissibly increased Monthly

       Cost of Insurance Rates for the Policies and, as a result, withdraws Cost of Insurance

       Charges from the Account Values of Plaintiffs and the Class in amounts greater than those

       authorized by the Policies; and

               b.       By inflating Monthly Cost of Insurance Rates under the Policies with

       expense factors that are not disclosed as being used to determine those rates, Defendant

       impermissibly deducted expense charges from the Account Values of Plaintiffs and the




                                                  20
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 22 of 64




        Class in amounts in excess of the fixed expense charges expressly authorized by the

        Policies.

        111.    Plaintiffs therefore seek a declaration of the parties’ respective rights and duties

under the Policies and requests the Court to declare the aforementioned conduct of Defendant as

unlawful and in material breach of the Policies so that future controversies may be avoided.

        112.    Pursuant to a declaration of the parties’ respective rights and duties under the

Policies, Plaintiffs further seek an injunction temporarily, preliminarily, and permanently

enjoining Defendant from continuing to collect unlawfully inflated charges in violation of the

Policies.

                                       PRAYER FOR RELIEF

        113.    WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, request relief as follows:

        (a) That the Court enter an order certifying the class, appointing Plaintiffs as

            representatives of the Class, appointing Plaintiffs’ counsel as Class counsel; and

            directing that reasonable notice of this action, as provided by Federal Rule of Civil

            Procedure 23(c)(2), be given to the Class;

        (b) For a judgment against Defendant for the causes of action alleged against it;

        (c) For compensatory damages in an amount to be proven at trial;

        (d) For treble damages;

        (e) For punitive and exemplary damages;

        (f) For a declaration that Defendant’s conduct as alleged herein is unlawful and in material

            breach of the Policies;




                                                 21
Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 23 of 64




 (g) For appropriate injunctive relief, enjoining Defendant from continuing to collect

    unlawfully inflated charges in violation of the Policies;

 (h) For pre-judgment and post-judgment interest at the maximum rate permitted by law;

 (i) For Plaintiffs’ attorneys’ fees;

 (j) For Plaintiffs’ costs incurred; and

 (k) For such other relief in law or equity as the Court deems just and proper.

                           DEMAND FOR JURY TRIAL

 Plaintiffs hereby demand a trial by jury of all claims so triable.




                                           22
    Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 24 of 64




Dated: March 1, 2021                       Respectfully submitted,

STUEVE SIEGEL HANSON LLP                            Kimberly Fetsick (admitted pro hac vice)
                                                    kfetsick@hausfeld.com
/s/ Ethan M. Lange                                  HAUSFELD LLP
Norman E. Siegel (admitted pro hac vice)            33 Whitehall Street, 14th Floor
siegel@stuevesiegel.com                             New York, NY 10004
Ethan M. Lange (Tex. Bar No. 24064150)              Tel: (646) 357-1100
lange@stuevesiegel.com                              Fax: (212) 202-4322
460 Nichols Road, Suite 200
Kansas City, Missouri 64112                         Warren T. Burns (TX Bar No. 24053119)
Tel: 816-714-7100                                   wburns@burnscharest.com
Fax: 816-714-7101                                   Will Thompson (TX Bar No. 24094981)
                                                    whompson@burnscharest.com
John J. Schirger (admitted pro hac vice)            BURNS CHAREST LLP
jschirger@millerschirger.com                        900 Jackson Street, Suite 500
Matthew W. Lytle (admitted pro hac vice)            Dallas, TX 75202
mlytle@millerschirger.com                           Tel: (469) 904-4550
Joseph M. Feierabend (admitted pro hac vice)        Fax: (469) 444-5002
jfeierabend@millerschirger.com
MILLER SCHIRGER, LLC                                Larry D. Lahman (admitted pro hac vice)
4520 Main Street, Suite 1570                        larry.lahman@sbcglobal.net
Kansas City, Missouri 64111                         Roger L. Ediger (admitted pro hac vice)
Tel: 816-561-6500                                   rle@mdpllc.com
Fax: 816-561-6501                                   MITCHELL DeCLERK
                                                    202 West Broadway Avenue
 James J. Pizzirusso (admitted pro hac vice)        Enid, OK 73701
 jpizzirusso@hausfeld.com                           Tel: (580) 234-5144
 Nathaniel C. Giddings (admitted pro hac vice)      Fax: (580) 234-8890
 ngiddings@hausfeld.com
 Melinda R. Coolidge (admitted pro hac vice)        Sophia Goren Gold (pro hac vice pending)
 mcoolidge@hausfeld.com                             sgold@kalielpllc.com
 HAUSFELD LLP                                       KALIEL PLLC
 1700 K Street, NW                                  1875 Connecticut Avenue NW, 10th Floor
 Washington, DC 20006                               Washington, DC 20009
 Tel: (202) 540-7200                                Tel: (202) 350-4783
 Fax: (202)540-7201                                 Fax: (202) 871-8180

James T. Clancy (Tex. Bar No. 00795292)             David M. Wilkerson (pro hac vice pending)
jclancy@branscomblaw.com                            The Van Winkle Law Firm
BRANSCOMB, PLLC                                     11 N. Market Street
802 N. Carancahua, Suite 1900                       Asheville, NC 28801
Corpus Christi, TX 78401-0036                       Phone: 828-258-2991
Tel: (361) 886-3800                                 Fax: 828-257-2767
Fax: (361) 886-3805                                 dwilkerson@vwlawfirm.com

Attorneys for Plaintiffs Ronald K. Page and Anna Gonzalez


                                               23
Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 25 of 64




    EXHIBIT A
    Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 26 of 64
                                                                                                  I-
          -i+

                                                                       *        a'
          HOME OFFICE: ONE STATE FARM PLAZA. BlOOMINGTON, ILLINOIS 817100001


                                            INSURED         RONALD K PAGE
                                                             Male)
 STATI   FARM                                      AGE
                                   POLICY NUMBER           LF-1518-9386

INSURANC                                POLICY DATE        February 3, 1997

                            INITIAL BASIC AMOUNT           $100,000




This policy is based on the application and the payment of premiums, as specified in the
policy. State Farm Life Insurance Company will pay the proceeds to the beneficiary when
due proof is received that the Insured died before this policy terminated. If the Insured is
alive on the maturity date, the cash surrender value on the maturity date will be paid to the
Owner and this policy will terminate.
30-Day Right to Examine the Policy. This policy may be returned within 30 days of its
receipt for a refund of all premiums paid. Return may be made to State Farm Life Insurance
Company or one of its agents. If returned, this policy will be void from the policy date.

Read this policy with care. This is a legal contract between the Owner and State Farm Life
Insurance Company.




                Secretary                                                  President




                              BASIC PLAN DESCRIPTION
  Flexible premium adjustable life insurance. A death benefit is payable if the Insured dies
  before the matur ty date. The cash surrender value is payable if the Insured is alive on the
  maturity date. Coverage may terminate prior to the maturity date. Flexible premiums are
  payable while the Insured is alive until the maturity date. The basic plan is eligible for
  annual dividends.


FORM 94033-43                               PAGE   1                                     931215
    Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 27 of 64




                                                          CONTENTS
                                                         ......... . . ..... . ..
                                                                                                                                                               PAGE
Policyldentification    . .   ..                                                                                   .......... ...                          1II     3

Schedule of BeiefIts     .         .   .                 . ..   .            . ..                         .                    . . .            .              ,   3

ScheduleofPreniliiins......                1e* ...........................                                                                                         3

Mont1I.l3T1:eductloIs .....tS ............................................                                                                                          3

$vliduIe of Surrender Charges                   ........ .          .   ........ . .
                                                                        .. . . .           ..........                      .   ... ..                      .        4

cost of Insurance Rates and Monthly Charges . . .. . . . . . ......              . .....
                                                                                   . . .           .           .       .                   *    . .    .            4

Ieflnitlons.............. ...... .. ............. .. ...... ... ....... ...*...... ..                                                                               5

OvuierslIp ......... . . . . . . . . . . .
                                       .   ........... . . . . . . . . . . . . . . . . . . .
                                                .       . . .                              .   *   . .   . .       .             . .                       .        5
    Owner.                                                              Change of Owner.

Death Benefit and l)eath Benefit Options. . .                           ..   ... . ..          .   ..........................                                       6
    Death Benefit.                                                      Change in Basic Amount.
    Death Benefit Options.                                              Change in Death Benefit Option.
PayinentofBenefits       *   ........... ........... ...... ........... ........ ....
                                                    .                          .                                                       .                            7
     Beneficiary Designation.                                           Methods of Payment.
     Change of Beneficiary Designation.                                 Minimum Payment.
     Order of Payment on the Insured's                                  Basis of Computation for Payments.
       Death.                                                           Additional Amounts Payable.

Prentluins....... .. ....................................................... .                                                                                      9
     Payment of Premiums.                                               Grace Period.
     Premium Limitations.                                               Reinstatement.

Guai'aiiteed \Ta,lues   . . . . .. . .. . . .   ................... .......                        . .                          . .. . . .. .       .........       9
     Account Value.                                                     Cash Surrender Value.
     Monthly Deduction.                                                 Withdrawals.
     Cost of Insurance.                                                 Surrender Charge.
     Monthly Coat of Insurance Rates.                                   Basis of Computation.
     Interest.
Pollc3'I.oe.n
     Loan.
     Loan Value.
                 . ...............          ..          .................. ., .,.,..... ...........
                                                                        Loan Interest.
                                                                        Loan Repayment.
                                                                                                                                                                   12



General............................. .. ....................................                                                                                       12
     The Contract.                                                       Assignment.
     Annual Report.                                                      Error in Age or Sex.
     Projection of Benefits and Values.                                  Incontestability.
     Annual Dividends.                                                   Limited Death Benefit.
     Dividend Options.
The Application and any Riders and Endorsements follow page 14.




FORM 94030.43                                                   PAGE 2                                                                                         93050?
              Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 28 of 64



                              POLICY               IDENTIFICATION
                  Insured     RONALD K PAGE                                       Age   I
                              (Male)

            Policy Number     LF-1518-9386                       Initial Basic Amount       $1001000




              Policy Date     February      3,   1997


               Issue Date     February 20, 1997
        p




                                 SCHEDULE                OF      BENEFITS
Universal Life Basic Plan:
  Death Benefit Option 2 (Basic Amount plus the Account Value)
  Basic Amount (Standard Rate Class-Male Non-Tobacco): $100,000

 Maturity Date:       February   3,   2053


                                 SCHEDULE                OF      PREMIUMS
The Initial Premium is $508.38.
Planned premiums are included in the schedule shown below. The payment period for the
planned premiums is 1 month starting on March 3, 1997 payable until the maturity
date.
A premium expense obarge of 5%         is    deducted from each premium paid.


                             Total Premiums
Beginning:                   For Policy Year

February 3, 1997               $1,493.98
February 3, 1998                1,020.00

                                 MONTHLY DEDUCTIONS
                            The deduction date is the 3rd of each month.

Maximum monthly cost of insurance rates are shown on page              4.   Cost of insurance is
deductible to the maturity date.
The monthly expense charge is $5.00.

NOTE:       Insurance may terminate prior to the maturity date if premiums paid are not
            sufficient to continue the insurance to that date.




Form 94030                                              Page 3                                         970220
             Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 29 of 64



                SCHEDULE OF SURRENDER CHARGES
                    Beginning                              Beginning
                 Policy Policy          Surrender       Policy Policy          Surrender
                  Year   Month           Charge          Year   Month           Charge

                       I     I           $76.00               1    12          $912.00
                     1       2           152.00               2     1           912,00
                     1       3           228.00               3.    1           912.00
                       1     4           304.00            4        1           798.00
                       1     5           380.00            5        1           684.00
                       1     6           456.00            6        1           570.00
                       1     7           532.00            7        1           456.00
                       1      8          608.00            8        1           342.00
                       1      9          684.00            9        1           228.00
                       1     10          760.00           10        1            114.00
                       1     11          836.00           11        1              0.00


  COST          OF         INSURANCE RATES AND MONTHLY CHARGES
                             Maximum Monthly Cost of Insurance Rates
                                            Per $1000

(Standard Rate Class-Male Non-Tobacco)

       Age      Rate              Age        Rate        Age            Rate          Age       Rate

        44       .3649             58       1.1894        72        4.2723                86   15.6263
        45       .3950             59       1.2942        73        4.7329                87   16.9762
        46       .4277             60       1.4109        74        5.2401                88   18.3754
        47       .4620             61       1.5430        75        5.7847                89   19.8343
        48       .4989             62       1.6923        76        6.3595                90   21.3788
        49       .5399             63       1.8597        71        6.9577                91   23.0518
        50       .5852             64       2.0454        78        7.5852                92   24.9371
        51       .6381             65       2.2459        79        8.2619                93   27.2442
        52       .6968             66       2.4605        80        9.0119                94   30.4453
        53       .7640             67       2.6886        81        9.8582                95   35.4922
        54       .8380             68       2.9344        82       10.8223                96   44.5151
        55       .9180             69       3.2068        83.      11.9024                97   62.8314
        56      1.0030             70       3.5147        84       13.0775                98   73.0824
        57      1.0932             71       3.8670        85       14.3247                99   83.3333




Fori    94030                                        Page 4                                         970220
          Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 30 of 64




                                              DEFINITIONS

We, us, and our refer to State Farm Life Insur-             Monthly Charge Deductible. A monthly
aiice Company.                                              charge for any rider is deducted as part of the
                                                            monthly deduction until the policy anniversary in
You and your refer to the Owner.                            the year shown on page 3.
Application. Includes any life insurance ap-                Officer. The president, a vice president, the
plication, any application for change in the policy,        secretary, or an assistant secretary of State Farm
medical history, questionnaire, and other docu-             Life Insurance Company.
ments from you or any other person proposed for
insurance which are made a part of this policy.             Payee. On the Insured's death, the benefi-
                                                            ciaries shown in the application, unless changed.
Basic Amount. The Initial Basic Amount plus                 If you cash surrender this policy or this policy
any increases less any decreases.                           matures, the persons that you have named. A
                                                            payee can be other than a natural person only if
Basic Amount Mininum. On or after the policy                we agree.
anniversary when the Insured is age 55, the Basic
Amount cannot be less than $25,000. Otherwise               Planned Premium. The premium amount that
the Basic Amount cannot be less than $50,000.               you have chosen, This amount is shown on page 3
                                                            for the payment period that you have chosen.
Benefit Period Ends. For any rider, the policy
anniversary in the year shown under this heading            Policy Date. The effective date of this policy.
on page 3 is the date the rider terminates.

Deduction Date The policy date and each                     Policy Month, Year, or Anniversary. A policy
monthly anniversary of the policy date.                     month, year, or anniversary is measured from the
                                                            policy date.
Dollars. Any money we pay, or which is paid to
us, must be in United States dollars.                       Proceeds. The amounts payable on the death of
                                                            the Insured.
Effective Date. Coverage starts on this date.
                                                            Rate Class. The underwriting class of the per-
Initial Basic Amount. The amount of coverage                son insured. A rate class will be determined for
on the Insured provided by the Basic Plan on the            the Initial Basic Amount and each increase in the
policy date.                                                Basic Amount.

Insurance Amount. The amount of coverage                    Request. A written request signed by the per-
on the effective date of each rider shown on page           son making the request. Such request must be
3.                                                          sent to and be in a form acceptable to u8.

Maturity Date. The policy anniversary when                  Rider. Any benefit, other than the Basic Plan,
the Insured is age 100.                                     made a part of this policy.

                                       OWNERSHIP PROVISIONS

Owner. The Owner is as named in the applica-                the Insured is alive. We have the right to request
tion, unles changed. You may exercise any policy            this policy to make the change on it. The change
provision only by request and while the Insured is          will take effect the date you sign the request, but
alive.                                                      the change will not affect any action we have
                                                            taken before we receive the request. A change of
Change of Owner. You may change the owner-                  owner does not change the beneficiary designa-
ship of this policy by sending us a request while               tion.


FORM 94030.43                                          PAGE 5                                            921215
                 Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 31 of 64




I
                   DEATH BENEFIYI' AND DEATH BENEFIT OPTIONS PROVISIONS                                               1




Death Benefit. The amount of death benefit is                   year. The minimum amount of change is $25,000
an amount of insurance based on the death                       for an increase and $10,000 for a decrease. For
benefit option plus any insurance amounts pay-                  any change in Basic Amount, we will send you a
able under any riders on the Insured and the part               revised page 3 to be placed with this policy.
of the cost of insurance for the part of the policy
month beyond the Insured's death less any loan,
accrued loan           and, if the Insured dies                 If you request an increase, an application must be
                                                                completed,  evidence of insurability satisfactory to
                          interest1




during the grace period, the monthly deductions
from the start of the grace period.                             us must be furnished, and there must be enough
                                                                cash surrender value to make a monthly deduc-
                                                                tion which includes the cost of insurance for the
Death Benefit Options. There are two death                      increase. No increases will be allowed after the
benefit options. If you do not choose an option, we             policy anniversary when the Insured is age 80.
will use option 2. The account value on the date of             The revised page 3 will show the amount of the
death is used in determining the amount of                      increase and its effective date.
insurance.

       Option 1. The amount of insurance will be                If you request a decrease, the Basic Amount
the greater of (1) the Basic Amount plus 95% of                 remaining after the decrease cannot be less than
any premium received since the last deduction                   the Basic Amount Minimum. We reserve the right
date plus interest earned on that amount of                     to not accept a request for a decrease in the Basic
premium or (2) a percentage of the account value.               Amount if such decrease could result in this policy
Such percentage is based on the Insured's age at                being disqualified as a life insurance contract
the start of the current policy year.                           under any section of the United States Internal
                                                                Revenue Code, as amended from time to time.
        Option 2. The amount of insurance will be               Any decrease will first be used to reduce the most
    the greater of (1) the Basic Amount plus the                recent increase. Then, the next most recent in-
    account value or (2) a percentage of the account            creases will be reduced. Finally, the Initial Basic
    value. Such percentage is based on the Insured's            Amount Will be reduced. The revised page 3 will
    age at the start of the current policy year.                show the amount of decrease and its effective
                                                                date. The decrease will take effect on the date we
              Percentage of Account Value Table                 receive the request.
       Are      Percente            Are       Pereentare
       0-40        250%              61          128%
        41         243%              62          126%           Change of Death Benefit Option. You may
        42         236%              63          124%           request a change of death benefit option once
        43         229%              64          122%           each policy year. For a change in death benefit
        44         222%              65          120%           option, we will send you a revised page 3 to be
        45         215%              66          119%
        46         209%              67          118%
                                                                plaéed with this policy. The revised page will
        47         203%                68        117%           show the effective date of the change.
        48         197%                69        116%
        49         191%                70        115%
        50         185%                11        113%           If the change is to option 1, the Basic Amount will
        51         178%                72        111%           be increased by the account value on the effective
        52         171%                73        109%           date of the increase. We reserve the right to not
        53         164%                74        107%
        54         157%               75.90      105%
                                                                accept a request for a change to option 1 U such
        55         150%                91        104%           change could result in this policy being disquali-
        56         146%                92        103%           fied as a life insurance contract under any section
        57         142%                93        102%           of the United States Internal Revenue Code, as
        58         138%                94        101%           amended from time to time.
        59         124%               95&up      100%
        60         130%
                                                                    If the change is to option 2, the Basic Amount will
    Change In Basic Amount. You may request a                       be decreased by the account value on the effec-
    change in the Basic Amount once each policy                     tive date of the decrease.


    FORM 94030                                             PAGE 6
           Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 32 of 64




                               PAYMENT OF BENEFITS PROVISIONS

Beneficiary Designation. This is as shown in               sured is alive.
the application, unless you have made a change.
It includes the name of the beneficiary and the            Methods of Payment. We will pay the pro-
order and method of payment. If you name                   ceeds under the Interest method unless you
"estate" as a beneficiary, it means the executors          choose another method. If the payee is other than
or administrators of the last survivor of you and          a natural person, we will make payment under
all beneficiaries. If you name "children" of a             the One Sum method.
person as a beneficiary, only children born to or
legally adopted by that person will be included.
                                                           All payment intervals are measured from the
We may rely on an affidavit as to the ages, names,
                                                           date the policy is surrendered or from the date
and other facts about all beneficiaries. We will           the Insured dies. No part of any payment can be
incur no liability if we act on such affidavit.            assigned before the payment is made.

Change of Beneficiary Designation. You may                 Alter the Insured's death, anyone who has the
make a change while the Insured is alive by                right to make a withdrawal may change the
sending us a request. The change will take effect          method of payment and may name a successor to
the date the request is signed, but the change will        their interest. The successor payee may be their
not affect any action we have taken before we              estate.
receive the request. We have the right to request
your policy to make the change on it.                          Method 1 (Interest Method). We will pay
                                                           interest at the end of each monthly interval. The
Order of Payment on the Insured's Death.                   interest rate will be at least 3% a year. If
When the Insured dies, we will make payment in             chosen, we will pay interest at the end of 3,6, or
equal shares to the primary beneficiaries living           12 month intervals. Withdrawals may be made at
when payment is made. If a primary dies after              any time, but any withdrawal must be at least
the first payment is made, we will pay that                $500. We will pay interest to the date of with-
primary's unpaid share in equal shares to the              drawal on the amount withdrawn.
other primaries living when payment is made. If
the last primary dies, we will make payment in                 Method 2 (FIxed Years Method). We will
equal shares to the successor beneficiaries living         make equal payments at the end of each monthly
when payment is made. If a successor dies while            interval for a fixed number of years. These
receiving payments, we will pay that successor's           payments include interest, The guaranteed inter-
unpaid share in equal shares to the other succes-          est rate is 34% a year. The present value of any
sors living when payment is made. If, at any time,         unpaid payments may be withdrawn at any time.
no primary or successor is alive, we will make a
one sum payment in equal shares to the final               FIXED YEARS TABLE
beneficiaries. If, at any time, no beneficiary is          Monthly payments that $1000 will provide for the
living, we will make a one sum payment to you, if          number of years chosen. Payments for years not
living when payment is made. Otherwise, we will            shown will be given, if requested.
make a one sum payment to the estate of the last               Yeari    P.menta          Years     Psinenta
survivor of you and all beneficiaries. "When                     I           $84.90        8        $11.93
payment is made" means (1) the date that a                       2            43.18        9         10.18

periodic payment is due or (2) the date that a                   3            29.28       10          9.86
                                                                 4            22.33       15          7.12
request is signed for a cash withdrawal or a one                 5            18.17       20          5.77
sum payment. You may change this order of                        6            15.39       25          L98
payment by sending us a request while the In-                    7            13.41       30          t46




FORM 94030                                            PAGE 7
             Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 33 of 64



                         PAYMENT OF BENEFITS PROVISIONS (CONTINUED)

    Method 3 (Life Income Method). We will                    withdraw the present value of any payments.
make equal payments at the end of each monthly
interval as long as the payee is alive. We base the
amount of each payment on the payee's age and                     Monthly payments that $1000 will provide áilöng
sex at the start of the first monthly interval. We                as at least one of the two payees is alive. Pay-
may require proof of the payee's age and sex. The                 ments for age combinations not shown will be
payee maynot withdraw the present value of the                    given, if requested.
payments. If the payee dies during a certain                       Age Last             .         Female
period, we will continue the payments to the end                   Birthday      60          65            70      75
of the certain period; or the successor payee may                    Msle
                                                                      60        $4.45       $4.69      $4.91
have the present value of any remaining pay-                          65         4.60        4.92       6.24
                                                                                                                  $5.10
                                                                                                                   5.55
ments paid in one sum.                                                70         4.71        6.11          5.56    6.02
                                                                      75         4.79        5.26          5.83    6.47
LIFE INCOME TABLE
Monthly payments for life that $i000 will pro-
vide. Payments for ages not shown will be given,                      Method 6 (One Sum Method). We will pay
if requested.                                                     the cash surrender value or the proceeds in one
                                          Life with
                                                                  sum. Interest at the rate of at least 3%% a year
 Age Last                                                         will be paid from the date of the Insured's death
                       Life           10 Years Certain
 Birthday      Male      Female        Male    Female             to the date of payment.
       50      $4.50          $4.15    $446     $4.13
       55       4.91           4.48     4.84     4.45
       60       5.47          4.92      536      486                 Method 7 (Other Method). Payment by
       65       6.25          5.68      5.98     5.41             any other method may be made if we agree.
       70       7.34          6.88      6.76     6.12
       75       885           7.64      7.62     7.01
                                                                  Minimum Payment. If any payment, except
    Method 4(F'ixed Amount Method). We                            the last, under a method of payment would be less
will make equal payments at the end of 1,8,6, or                  than $100 per payee, we will pay the present
12 month intervals. We will continue payments                     value of any unpaid payments in one sum.
until the amount put under this method together
with compound interest has been paid. The inter-                  Basis of Computation for Payments. The
est rate will be at least 34% a year. The payment                 monthly payments shown for methods 3 and 5 are
interval chosen must provide a total annual pay-                  guaranteed payments based on an interest rate of
ment of at least $100 for each $1000 put under                    3% a year and the 1983 Table a, projected 10
this method. The unpaid balance may be with-                      years using Projection Scale G.
drawn at any time.

   Method 5 (Joint Life Income Method).                           Any present values will be based on the interest
We will make equal payments at the end of each                    rate used in determining the payments for the
monthly interval as long as at least one of the two               method.
payees is alive. We will base each payment on the
age and sex of both payees at the start of the first              Additional Amounts Payable. Each year we
monthly interval. We may require proof of the                     may apportion and pay dividends or additional
age and sex of each payee. The payees may not                     interest under any method of payment.




FORM 94030                                               PAGE 8
             Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 34 of 64




I
                                         PREMIUM PROVISIONS

Payment of Premiums. You may pay premi-                   cash surrender value is not enough to cover the
ums at our Home Office, a regional office, or to          monthly deduction, the policy will stay in force
one of our agents. We will give you a receipt             until the end of the grace period. The grace
signed by one of our officers, if you request one.        period is 61 days and starts on that deduction
                                                          date. We will mail a notice at least 31 days prior
The initial premium is shown on page 3 and is due         to the end of the grace period to you and to any
on the policy date. All other premiums may be             assignee of record. A premium large enough to
paid in any amount and at any time if:                    cover the monthly deductions for the grace period
  (I) the amount is at least $25 and                      and any increase in the surrender charges must
  (2) in a policy year, the total premiums, ex-           be paid before the end of the grace period;
       cluding the initial premium, do not exceed         otherwise, this policy will lapse and terminate
       without our consent, the total Planned             without 'value.
       Premiums for a policy year.

Premium Limitations. We reserve the right to              Reinstatement. If the policy is terminated at
refund any premium paid if such premium                   the end of the grace period, you may apply to
amount would be in excess of the guideline pre-           reinstate it within 5 years after lapse. You must
mium limitation as defined by SectIon 7702, In-           give us proof of the Insured's insurability that is
ternal Revenue Code of 1988 (or as later amend-           satisfactory to us. You must pay premiums (1) to
ed). No expense charge will be deducted from the          keep the policy in force for 2 months and (2) to
refunded premium.                                         pay the monthly deductions for the grace period.
                                                          Reinstatement will take effect on the date we
Grace Period. If, on any deduction date, the              approve the application for reinstatement.

                                 GUARANTEED VALUES PROVISIONS                                                   1
Account Value. The account value on the poli-             The account value on any other date is the
cy date 1895% of the initial premium less the             account value on the prior deduction date:
monthly deduction for the first policy month.               (1) pIus 95% of any premiums received since
                                                                the prior deduction date,
                                                            (2  less the deduction for the cost of insurance
The account value on any deduction date after                   for any increase in Basic Amount and the
the policy date is the account value on the prior               monthly charges for any riders that be-
deduction date:                                                 came effective since the prior deduction
  (1) plus 95% of any premiums received since                   date,
       the prior deduction date,                            (3) less any withdrawals since the prior de-
  (2) less the deduction for the cost of insurance              duction date, and
       for any increase in Basic Amount and the             (4) plus any interest accrued since the prior
       monthly charges for any riders that be-                  deduction date.
        came effective since the prior deduction
        date,
   (3) less any withdrawals since the prior de-           Monthly Deduction. This deduction is made
        duction date,                                     each month, whether or not premiums are paid,
   (4) less the current monthly deduction,                as long as the cash surrender value is enough to
   (5) plus any dividend paid and added to the            cover that monthly deduction. Each deduction
        account value on the current deduction                includes:
        date, and                                               (1)   the cost of insurance,
   (6) plus any interest accrued since the prior                (2)   the monthly charges for any riders, and
        deduction date.                                         (8)   the monthly expense charge.



    FORM 9408G43                                     PAGE 9                                              981215
              Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 35 of 64




I
                         GUARANTEED VALUES PROVISIONS (CONTINUED)                                                   I




Cost of Insurance. This cost is calculated each              applied to the account value in excess of the
month. The cost is determined separately for the             amount of any loan. We will determine these
Initial Basic Amount and each increase in Basic              rates at least once a year.
Amount.

The cost of insurance is the monthly cost of                 Cash Surrender Value. You may request sur-
insurance times the difference between (1) and               render of this policy at any time. This policy will
(2), where:                                                  terminate on the date we receive the request or
   (1) is the amount of insurance on the deduc-              later date if you so request it. We will pay you the
        tion date at the start of the month divided          cash surrender value as of the date coverage
        by 1.0032737, and                                    ceases plus the monthly deduction for the part of
   (2) is the account value on the deduction date            the policy month beyond that date. We will pay
        at the start of the month before the cost of         you in one sum unless you choose another method
        insurance and the monthly charge for any             of payment. The cash surrender value of this
        waiver of monthly deduction benefit rider            policy is its account value less any surrender
        are deducted.                                        charge and any loan and accrued loan interest.
Until the account value exceeds the Initial Basic            The cash surrender value on the maturity date
Amount, the account value is part of the Initial             will be the account value on that date less any

Basic Amount. Once the account value exceeds                 loan and accrued loan interest. The cash surren-
that amount, if there have been any increases in             der value will not be less than zero. If this policy
Basic Amount, the excess will be part of the                 is surrendered within 31 dags after a policy
increases in order in which the increases oc-                anniversary, the cash surrender value will not
curred.                                                      decrease within that period except for any loans
                                                             or withdrawals. We may defer paying you the
Monthly Cost of Insurance Rates. These rates                 cash surrender value for up tO 6 months after
for each policy year are based on the Insured's              receiving your request.
age on the policy anniversary, sex, and applicable
rate class, A rate class Will be determined for the          Withdrawals. You may request to withdraw
Initial Basió Amount and for each increase. The              part of the account value while this policy is in
rates shown on page 4 are the maximum monthly                force. No more than 4 withdrawals can be made
cost of insurance rates for the Initial Basic                in any policy year. Any withdrawal must be at
Amount. Maximum monthly cost of insurance                    least $500 and must be less than the cash surren-
rates will be provided for each increase in the              der value. We may defer paying you a withdrawal
Basic Amount. We can charge rates lower than                 for up to 6 months unless the withdrawal is to pay
those shown Such rates can be adjusted for                   premiums on other policies with us.
projected changes in mortality but cannot exceed
the maximum monthly cost of insurance rates.
Such adjustments cannot be made more than                    If death benefit option 1 is in effect, then the
once a calendar year,                                        Basic Amount will be reduced by the withdrawal,
                                                             effective with the date of the withdrawal; how-.
    Interest. An interest rate of at least 4% a year         ever, no withdrawal can be made which will
    will be applied to the account value. The rate           reduce the Basic Amount to less than $25,000.
    applied to the amount of account value up to the         The reduction will be made as if a decrease in the
    amount of any loan may differ from the rate              Basic Amount had been requested.




    FORM 94030-43                                      PAGE 10                                             981215
             Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 36 of 64




I
                       GUARANTEED VALUES PROVISIONS (CONTINUED)                                                 I




Surrender Charge. The schedule of surrender                required by law in the state where it is delivered
charges is shown on page 4. For each increase in           based on the Commissioners 1980 Standard Or-
Basic Amount, additional surrender charges will            dinary Mortality Table with an interest rate of
apply. A revised page 4 will show a revised                4% a year. The insurance authority there has a
schedule of surrender charges which includes               statement of how these values are determined.
those additional charges.
                                                           The guaranteed values and maximum cost of
Upon reinstatement, the surrender charges will             insurance rates are based on the Insured's age
be adjusted for any surrender charge deducted at           last birthday and sex. The interest rate is 4% a
the time of lapse. A revised page 4 will show a            year. The Commissioners 1980 Standard Ordi-
schedule of the adjusted surrender charges.                nary Mortality Table is used. Modifications are
                                                           made for rate classes other than standard.
A schedule of surrender charges is determined
separately for the Initial Basic Amount and for
each increase in Basic Amount. A schedule is               BASE SURRENDER CHARGE
determined using a Base Surrender Charge and               The base surrender chirge ii for each $1,000 of
covers 120 policy months following the policy date         Initial Basic Amount or amount of increase in
or the effective date of an inrease in Basic               Basic Amount.
Amount. For the Initial Basic Amount, use the                              Bus                        Base
                                                                       Surrender                   Surrender
surrender charge at the Insured's age on the                   Ae       Charte            Ane       Charfe
policy date. For each increase in Basic Amount,                0-19      ;   120           45         $9.72
use the surrender charge at the Insured's age on                20           1.32          48         10.32
the policy anniversary on or first preceding the                21           1.44          47         10.80
effective date of that increase. Take that surren-              22           158           48         11.40
                                                                23           1.80          49         11.88
der charge times the Initial Basic Amount, or the               24           2.04          50         12.72
amount of the increase, if applicable divided by                25           2.40          51         13.44
1,000. Then, divide that result by 12 to determine              26           2.64          52         14.04
the surrender charge that will apply for that                   21           2.88          53         14.88
                                                                28           3.12          54         15.36
amount of insurance for the first policy month                  29           3.36          55         18.02
after its effective date. The surrender charge                  30           2.60          66         16.20
increases by that amount for each of the next 11                31           3.84          57         16.68
policy months. The surrender charge then re-                    32           4.20          58         17.16
mains level for the next 24 policy months. The                  33           4.68          59         17.40
                                                                34           4.68          60         18.00
surrender charge decreases after 36 policy                      35           5.16          61         18.36
months and then decreases by that same amount                   38           5.40          62         18.48
after each successive 12 policy months. The                     37           5.64          63         18.60
amount of each decrease is equal to the surrender               38           6.86          84         18.60
charge in effect at the end of 36 policy months                 39           8.72          65         19.40
                                                                40           7.88          66         19.56
divided by &                                                    41           7.44          61         19.80
                                                                42           8.16          68         20.40
    Basis of Computation. The guaranteed values                 43           8.76          69         20.64
    in this policy are at least as large as those               44           9.12         70-80       21.00




    FORM 94030-43                                    PAGE 11
           Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 37 of 64



                                      POLICY LOAN PROVISIONS                                                       I




Loan. You may borrow against this policy. This               Loan Value. The loan value is the account
policy is the sole security for such loan. We may            value of this policy lees the surrender charge.
defer a loan for up to 6 months after receiving
your request unless the loan will be used to pay
premiums on other policies with us.                          Loan Interest. Interest accrues and is payable
                                                             each day at a rate of 8% a year. Any interest not
You may borrow the loan value less any existing              paid is added to the loan on each policy anniver-
loan and accrued interest and monthly deductions             sary.
for the next 2 months. If your unpaid loan plus
accrued interest exceeds the loan value on the               Loan Repayment. You may repay all or part of
monthly deduction date, the Grace Period provi-              a loan at any time before the Insured dies or the
sion will apply.                                             policy is surrendered or terminated.


                                         GENERAL PROVISIONS                                                        I




The Contract.      The policy contains the Basic             values, and cash surrender values. We may
Plan, any amendments, endorsements, and riders,              charge a reasonable fee not to exceed $25 for
and a copy of the application. A copy of any                 providing this projection.
application for a change to this policy will be sent
to you to be placed with the policy. Such applica-           Annual Dividends. We do not expect to pay
tions become part of this policy. The policy is the          dividends on this policy; however, we may appor-
entire contract. We have relied on the statements            tion and pay dividends each year. Any such
in the application in issuing this policy. We                dividends Will be paid only at the end of the
reserve the right to investigate the truth and               policy year. There is no right to a partial or pro
completeness of those statements. In the absence             rated dividend prior to the end of the policy year.
of fraud, they are representations and not war-
rarities. Only material misstatements in the ap-             Dividend Options. You may choose to have
plication will be used to contest this policy or             your dividend used under one of these options:
deny a claim.

Only an officer has the right to change this policy.             1.   Cash. We will pay it to you in cash.
No agent has the authority to change the policy or
to waive any of its terms. All endorsements,                     2. Addition to Account Value. We will
amendments, and riders muSt be signed by an                  add it to the account value at the end of the policy
officer to be valid.                                         year.

Annual Report. Each year, we will send you a                 If you do not choose an option or the option you
report. This report will show:                               choose is not available, we will use option 2. You
  (1) the account value, the cash surrender val-             may request to change the option. The change
       ue, any loan and accrued loan interest, and           will apply only to dividends paid after we receive
        the amount of the death benefit as of the            the request.
        date of the report and
  (2) any premiums paid, any deductions made,                Assignment. You may assign this policy or any
        and any withdrawals made since the last              interest in it. We will recognize an assignment
       report                                                only if it is in writing and filed with us. We are
                                                             not responsible for the validity or effect of any
Projection of Benefits and Values. You may                   assignment. An assignment may limit the interest
request a projection of death benefits, account              of any beneficiary.




FORM 94080-43                                          PAGE 12                                            931215
           Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 38 of 64




                                GENERAL PROVISIONS (CONTINUED)                                                 I




Error in Age or Sex. If the Insured's date of               Limited Death Benefit. If the In8ured dies by
birth or sex is not as stated in the application, we        suicide while sane or by selfdestruction while
will adjust each benefit on the Insured to the              insane within 2 years from the issue date of the
benefit payable had the Insured's age and sex               policy, the Basic Amount will not be paid. The
been stated correctly. Such adjustment will be              proceeds in this case will be limited to the
based on the ratio of the correct monthly deduc-            premiums paid on the Basic Plan less any loan,
tion for the moSt recent deduction date for that            accrued loan interest, any withdrawals from the
benefit to the monthly deduction that was made.             account value, and any dividends paid on the
For the Basic         the adjustment is made to the
                   Plan1
                                                            Basic Plan.
amount of insurance less the account value.
                                                            Any increase in Basic Amount or amount re-
                                                            instated will not be paid if the Insured's death
Incontestability. We will not contest the Basic             results from suicide while sane or self-destruction
Plan after it has been in force during the In-              while insane within 2 years from the effective
sured's lifetime for 2 years from the issue date of         date of such increase or reinstatement. The pro-
the policy. We will not contest any increase in             ceeds of the increase will be limited to the
Basic Amount or reinstatement after it has been             monthly deductions for the increase. This does
in force during the lifetime of the Insured for 2           not apply to an increase due to a change to Death
years from the effective date of the increase in            Benefit Option 1. The proceeds of a reinstated
Basic Amount or reinstatement. We will not                  policy will be limited to the premiums paid on the
contest an increase due to a change to Death                Basic Plan since reinstatement less any loan,
Benefit Option 1. Any contest of any increase in            accrued loan Interest, any withdrawals from the
Basic Amount or reinstatement will be limited to             account value, and any dividends paid on the
material misstatements contained in the applica-             Basic Plan.
tion for such increase or reinstatement.
                                                             Each rider has its own limited death benefit
Each rider has its own incontestability provision.           provision.




 FORM 94030.43                                         PAGE 13                                           931016
                 Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 39 of 64


 fterf (B)V
 To:

 Re:
         lState Farm life Insurance Company
         Policy No.(s)

 0 CHANGE MAIL ADDRESS TO
                                  10 7 909                              Name of insured      _
                                                                      0 State Farm life and Accident Assurance
                                                                                                       P.          ft1Am A
                                                                           Policyowner's Telephone No. ___________________
                                                                                                                                                               Ic




 O CHANGE MODE OF PREMIUM PAYMENT TO                                    0 PREMIUM OFFSET (Mode of payment must be annual)
    0 Annuaily 0 SemI-annually 0 Quarterly                                 Dividend method must be Paid-up Additions                                      or
    O Monthly 0 Special Monthly ifype)_______                              Accumulate; if not change Dividend Method below.

O CHANGE METhOD OF DIVIDEND PAYMENT TO
    O Accumulate                    0 PaId In Cash                     0   PaId-up AdditIons               0 Reduce Premium
0 CHANGE NAME OF                                WO    Nanie)
                                                                                   -   To__________________________
                                                                                                   t* New Nune
       If tt   najn of the Poiicyowner Is being changed,       sige   the new name as "Signature of Policyowner' below.

    CHANGE OWNERSHIP TO


                                    (New PcI ycwns.s Adsss)                                                        (New   'OICVW. SoiI Sscwitv ND.)
        ALL OThER OWNERSHIP PROVISIONS AND RIGHTS WILL REMAIN THE SAME UNLESS SPECIFICALLY
        CHANGED. It endorsement Is required by policy prcvisbn recording by the Company and mailing to the new owner
        a copy of this instrument shall constitute such endorsement PLEASE SEND IN A NEW W-9 FORM.




    I'ERM CONVERSION                                                                        a,

    Convert             i9ht: rn OAJAL. bJuA#J
                                       ad Ain
                                                                             to              h3           (N
                                                                                                               .
                                                                                                                    d
                                                                                                                        Li, L..
    Dividend Option___________________________ Mode of premium payment

    Inthepastl2rnonths,haveyouusedtobaccouianyform?                                                                                                 0     11
    If yes, specify:

   Automatic Premium Loan Provision                     Vie      No,P
   elected, If applicable?                              0                                        Universal UfelSecond to Die Only:
   CAL Provlion elected? (Assurance Co. only)           0                                            th Benefit Opt. 1      Ot. 2
   Is WPD, or WMD. iesire                                                                        Planned Premium
   Is the insured currently disabled?                   0
                                                       (3'
   Complete a change of beneficiary request If you desire a change.
   IfthlslsaconversionofAddjtlonalhisured'scoverage,statewhowlUbetheownerofthenewpollcyandcompletea
   cnge of beneficiary request.
                                                                                                               V
13'OTHER            (
                        o rv   ur                     ôM-' ov                     Jrq               7c                             U    i-,
                                                       i4-                                       iS   1                 :y3jjcjg....
               7.71/5    /.S   A   reRfh         cThuQiO).% CyeO,r                          Pv'3sys                               5'&
                                           /)                                                                                     ",IV' C6I?
                                                                                                    AGENT'S CODE STAMP
                                                                                       t.

                                                                                                                                    .4GC
                                                                                                                                              Vc,
                                                                                  ZCc*
Swe
oiWitness
                                                                                       ¼                                                            Fjj

                                                                                                                               231189828 P,lnt&I I   U.S.A.
                Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 40 of 64

  PART    (C)




                                                                          _
                            CHANGE OF BENEFICIARY ANDIOR SETtLEMENT SPECIFICA11ONS
                   A SEPARATE FORM IS REQUIRED FOR EACH INSURED PERSON WHOSE BENEFICIARY IS TO BE
 To:    Ev
 Policy No(s)
             State Farm Life
                       /57S
                               Insurance
                                  9
                                           Company
                                          '&
                                                                 0
                                                       insurei Person
                                                                                                               CHANGED.
                                                                      State Farm Life and Accident Assurance Company
                                                                                                    _PA .
                                                                                 ALI,tJAL
 This change applies to:                          Name of
 0  Principal Insured    0 AdditIonal Insured     Additional Insured
      I request payment of any sum payable on the insured person's
                                                                         death be made as shown befow. Payment will be
 sublect to any assignment. Any prior provisions for payment upon the Insured person's death are
                                                                                                          revoked, when this
 request ts recorded. For Additional Insured's or Children's rider, the rider's beneficiary
                                                                                            provisions are revoked, and the
 policy's beneficiary proviStons will control "Additional Insured", insured Chikr, or
                                                                                       "Annultant", will be used in place of
 insured.
     COMPLETE SECTIONS FOR ALL BENEFICIARIES, EVEN IF UNCHANGED, GIVING ThE
                                                                                 FULL NAME, AGE,
 ADDRESS (If different from the Insured's) AND RELATIONSHIP TO ThE INSURED
                                                                           PERSON FOR EACH. FOR
 CHILDREN AS A CLASS, NAME THOSE NOW UVING. PLEASE TYPE OR PRINT IN INK
                                                                                  AND INITIAL ANY
 CROSS-OUTS.
  BENEFICIARIES                                               METHODS OF SETTLEMENT
       PRIMARY - Name, Age, Relationship, Address                Check one:       iterest Option Done Sum
       Taxpayer Identification Number (if aval
                                                                                                                      0 Other-Explain:
         ,%RrtM 4.                     PdLu4
     SUCCESSOR - Name, Age, Relationship, Address               Method of settlement for Suocesor If no Primary survives
     Taxpayer identification Number (It available)              Insured Person.
                  p                                             Check one:      nterest Option DOne Sum               0
                                                                                                             Other-ExplaIn:
                               .       Pm,e

     FINAL - Name, Age, Relationship, Address
     Taxpayer IdentIficatIon Number (If available)
                                                                                           Settlement Only

Unless changed by this request
   If Primary Beneficiary survives the insured person, any payment due a Successor Beneficiary will be
                                                                                                        in one sum.
   Two or morn surviving beneficiaries of a class wE share equally
   If children of a person are named as a dass, only children born to or legally adopted by that person
                                                                                                        will be included as
beneficiaries.
   Any beneficiary to whom a "tthe clauW applies will be deemed not to have survived the
                                                                                         insured person                   If   that
beneficiary Is not living on the 30th day after Insured person's death.
Special Pmvlalons The Company will not be responsible for use of any sum payable by a trustee or authorized
representative of a beneficiary. Payment to a trustee or authorized representative of a beneficiary will fully discharge all
liability of the Company to the extent of such payment.
       If a trust is not in force, or If qualifying conditions for trust under will are not met payment will be
                                                                                                                made to the
succeeding beneficiary, If any.
     Qualifying Conditions for Trust under WilL The Will must be admitted to Probate within 180 days after Insured
person's death, and trustee must qualify withIn 1 year after insured persons death.
The change will take effect Wi accordance with policy provisions, but the change will not affect any
                                                                                                     action we may have
taken before we receive the request If the policy requires endorsement, recording and mailing a copy of this form (and
endorsement form, if any) to me will constitute the e*rsement.
[,J:;i,:i.                                 -            Wi"          WL.VL




Recorded by:                                                                        AGENT'S CODE STAMP

Date         z-3-'11               -                                                   ,   rpi     is.   AY., !rlc.   8067.
Stats Farm Lila Inawsacs Compasty!*t.t. Farm Ut. sad Accidant Aas*uancs Company       CORF        ChR1TI               Fl 11
Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 41 of 64




     EXHIBIT B
Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 42 of 64




                    STATE FARM LIFE INSURANCE                       COMPANY
                     HOME OFFICE, ONE STATE FARM   PLAZA, BLOOMINGTON, ILLINOIS 61110



                                                   INSURED           ANNA M GONZAEEZ
                                                                     (Female)
                                                          AGE       :21
      FARM
                I                     POLICY NUMBER                 LF-2153-7359
                                           POLICY DATE              May    17, 2004
[IThF1L   I.

                             INITIAL BASIC AMOUNT                    $100,000




This policy is based on the application and the payment of premiums, as specified in the
policy. State Farm Life Insurance Company will pay the proceeds to the beneficiary when
due proof is received that the Insured died before this policy terminated. If the Insured is
ah've on the maturity date, the cash surrender value on the maturity date mu be paid to the
Owner and this policy will terminate.
30-Day Right to Examine the Policy. This policy may be returned within 30 days of its
receipt for a refund of all premiums paid Return may be made to State Farm Life Insurance
Company or one of its agents If returned, this policy will be void from the policy date

Read this policy with care. This is a legal contract between the Owner and State Farm Life
Insurance Company.




                Secretary                                                           President




                                               Registrar




                              BASIC PLAN DESCRIPTION
  Flexible premium adjustable life insurance. A death benefit is payable if the Insured dies
  before the maturity date The cash surrender value is payable if the Insured is alive on the
  maturity date coverage may terminate prior to the maturity date Flexible premiums are
  payable while the Insured is alive until the maturity date The basic plan is eligible for
  annual dividends.


FORM 94030-43                                      PAGE 1                                       931215
      Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 43 of 64



                                                             CONTENTS
                                                                                                                                          PAGE
 l'o1icr Identification        . ,           .............   .:g   ................................................                             3

 ScheduleofBeuefits     ,,..,., ..... ,.,, ........................................                                                             3

 Schedule of F'reiniuiiis ......................................................                                                          -,    3

 MonthlyDeductions.........................................................                                                                     3

 ScheduleofSurrenderCharges                                                          .......................... 4
 Cost of Insurance Rates and Monthly Charges                                  ................ ,,. ........... 4
              ..........................
 Defiiiitioi,.s                                                                                                                                 -5


Ovvnersliip.....................................................................
  Owner.
                                                                                                                                                5
                                                                         Change of Owner.
DeathBenefitandfleathBenefitOptions .............................                                                        ...........            6
      Death Benefit,                                                     Change in Basic Amount.
      Death Benefit Options.                                             Change in Death Benefit Option.
Payitientof Benefits
      Beneficiary Designation.
                              ..........................................
                                                   Methods of Payment.
                                                                                                         .   *   ,   .   ..........             7

      Change of Beneficiary Designation,                                 Minimum Payment.
      Order of Payment on the Insured's                                  Basis of -Computation for Payments-.
        Death.                                                           Additional Amounts Payable.
Prenii.inis........... ..........
                          .                         -.,   ...............................................                                       9
    Payment of Premiums.                                                 Grace Period.
    Premium Limitations.                                                 Reinstatement.
Guaranteed \Ialues       ............................                     *   ...........   ,   .......................           .   .         9
     Account Value.                                                      Cash Surrender Value.
     Monthly Deduction,                                                  Withdrawals.
     Cost of Insurance,                                                  Surrender Charge.
     Monthly Cost of Insurance Rates.                                    Basis of Computation.
     Interest.
Policy- Loan      ............ ........................................................
                                     ,   ,
                                                                                                                                               12
     Loan.                                                              Loan Interest.
     Loan Value.                                                        Loan Repayment.
Genei'al  ..........................................................................
   The Contract.
                                                                                                                                               12
                                                                        Assignment.
   Annual Report.                                                       Error in Age or Sex,
   Projection of Benefits and Values                                    Incontestability
   Annual Dividends,                                                    Limited Death Benefit.
   Dividend Options.
The Application and any Riders and Endorsements follow page 14.




FORM 94030-43                                                      PAGE 2                                                        930507
          Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 44 of 64




                              POLICY             IDENTIFICATION
                 Insured      ANNA M GONZALEZ                                      Age     21
                              (Female)

          Policy Number       LF-2153-7359                    Initial Basic Amount         $100,000


             Policy Date      May 17, 2004

              Issue Date      June   1,   2004




                                SCHEDULE             OF       BENEFTS
Universal Life Basic Plan:
  Death Benefit Option 2 (Basic Amount plus the Account Value)
  Basic Amount (Standard Rate Class-Female Non-Tobacco):  $100,000

  Maturity Date:     May 17, 2083

Riders:
                                                                     Benefit               Monthly
                                                    Insurance        Period                Charge
Form   Description                                   Amount           Ends               Deductible

94206 Waiver of Monthly Deduction                                    In 2043              To 2043
       Effective Date:  June 1, 2004
       Issue Date:  June 1, 2004



                                SCHEDULE             OF       PREMIUMS
The Initial Premium is $30.00.
Planned premiums are included in the schedule shown below. The payment period for the
planned premiums is 1 month starting on June 17, 2004 payable until the maturity
date.
A premium expense charge of 5% is deducted from each premium paid


                             Total Premiums
Beginning:                   For Policy Year

May 17, 2004                    $580.00
May 17, 2005                     600.00

                                MONTHLY DEDUCTIONS
                           The deduction date is the 17th of each month.

Maximum monthly cost of insurance rates are shown on page           4.   Cost of    insurance   is
deductible to the maturity date.

                                           Continued on Next Page
Form 94030                                         Page   3                                           20040601
             Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 45 of 64


                             MONTHLY                  DEDUCTIONS
                                           Continued from Page    3


The monthly expense charge   is   $5.00.

NOTE:   Insurance may terminate prior to the maturity date if premiums paid are not
        sufficient to continue the insurance to that date.




Form 94030                                 Page   3   Continued
          Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 46 of 64




                SCHEDULE                 OF     SURRENDER CHARGES
                    Beginning                                Beginning
                 Policy Policy          Surrender         Policy Policy               Surrender
                  Year   Month           Charge            Year   Month                Charge

                       1      1          $12.00                 1         12          $144.00
                       1      2           24.00                 2          1           144.00
                       1      3           36.00                 3          1           144.00
                       1      4:          48.00                 4          1           126.00
                       1      5           60.00                 5          1           108.00
                       1      6           72.00                 6          1            90.00
                       1      7           84.00                 7          1             72.00
                       1      8           96.00                 8          1             54.00
                       1      9          108.00                 9          1             36.00
                       1     10          120.00                10          1             18.00
                       1     11          132.00                11          1              0.00


   COST        OF          INSURANCE RATES                          AND         MONTHLY CHARGES
                                        Monthly Cost of Insurance Rates
                                               Per $1000

 (Standard Rate Class-Female Non-Tobacco)

    Age         Rate              Age         Rate         Age                 Rate          Age       Rate

     21         .0900              41         .2295            61           .8826                81    6.7294
     22         .0917              42         .2487            62           .9626                82    7.5789
     23         .0934              43         .2671            63          1.0586                83    8.5491
     24         .0959              44         .2871            64          1.1675                84    9.6289
     25         .0976              45         .3072            65         1.2832                 85   10.8111
     26         .1001              46         .3273            66         1.4033                 86   12.0908
     27         .1034              47         .3498            67         1.5235                 87   13.4694
     28         .1067              48         .3741            68         1.6473                 88   14.9520
     29         .1101              49         .4000            69         1.7866                 89   16.5557
     30         .1142              50         .4285            70         1.9508                 90   18.3060
     31         .1184              51         .4595            71         2.1528                 91   20.2498
     32         .1226              52         .4947            72         2.4040                 92   22.4699
     33         .1284              53         .5332            73         2.7057                 93   25.1552
     34         .1343              54         .5726            74         3.0550             94       28.7360
     35         .1418              55         .6129            75         3.4445             95       34.1581
     36         .1518              56         .6523            76         3.8688             96       43.5428
     37         .1635              57         .6901            77         4.3247             97       62.1940
     38         .1777              58         .7279            78         4.8190             98       72.7637
     39         .1935              59          7699            79         5.3700             99       83.3333
     40         .2111              60         .8204            80         5.9999




                                           Continued on Next Page
Form 94030                                            Page 4                                               20040601
              Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 47 of 64


    COST         OF       INSURANCE        RATES          AND       MONTHLY CHARGES
                                        Continued from Page   4

           Monthly Charges Per $1 of Monthly Deductions for Waiver of Monthly Deduction

                 Monthly               Monthly                    Monthly          Monthly
     Age         Charge       Age      Charge       Age           Charge    Age    Charge

      21          .0240        31       .0332        41            .0585     51     .1336
      22          .0251        32       .0344        42            .0618    52      .1448
      23          .0264        33       .0358        43            .0644    53      .1598
      24          .0275        34       .0375        44            .0682    54      .1790
      25          .0285        35       .0395        45            .0739    55      .2060
      26          .0293        36       .0419        46            .0805    56      .2288
      27          .0297        37       .0448        47            .0900    57      .2534
      28          .0306        38       .0480        48            .1015    58      .2843
      29          .0S14        39       .0515        49            .1129    59      .3589
      30          .0323        40       .0550        50            .1231




Form 94fl30                              Page 4 Continued                             20040601
           Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 48 of 64




                                                   DEFINITIONS                                                                I




    We, us and our refer to State Farm Life Insur-                  Monthly Charge Deductible. A monthly
    ance Company.                                                   charge for any rider is deducted as part of the
                                                                    monthly deduction until the policy anniversary in
    You and your refer to the Owner.                                the year shown on page 3.
    Application. Includes any life insurance ap-                    Officer. The president, a vice president, the
    plication, any application for change in the policy,            secretary, or an assistant secretary of State Farm
    medical history, questionnaire, and other docu-                 Life Insurance Company.
    ments from you or any other person proposed for
    insurance which are made a part of this policy.                 Payee.    On the Insured's death, the benefi-
                                                                    ciaries shown in the application, unless changed.
    Basic Amount. The Initial Basic Amount plus                     If you cash surrender this policy or this policy
    any increases less any decreases.                               matures, the persons that you have named. A
                                                                    payee can be other than a natural person only if
Basic Amount Mininuin. On or after the policy                       we agree.
anniversary when the Insured is age 55, the Basic
Amount cannot be less than $25,000, Otherwise,                      Planned Premium.       The premium amount that
the Basic Amount cannot be less than $50,000.                       you have chosen. This amount is shown on page 3
                                                                    for the payment period that you have chosen.
Benefit Period Ends. For any rider, the policy
anniversary in the year shown under this heading                    Policy Date.    The effective date of this policy.
on page 3 is the date the rider terminates,

Deduction Date. The policy date and each                            Policy Month, Year, or Anniversary. A policy
monthly anniversary of the policy date                              month, year, or anniversary is measured from the
                                                                    policy date.
Dollars. Any money we pay, or which is paid to
us, must be in United States dollars.                               Proceeds. The amounts payable on the death of
                                                                    the Insured,
Effective Date. Coverage starts on this date.
                                                                    Rate Class. The underwriting class of the per-
Initial Basic Amount. The amount of coverage                        son insured. A rate class will be determined for
on the Insured provided by the Basic Plan on the                    the Initial Basic Amount and each increase in the
policy date.                                                        Basic Amount.

Insurance Amount. The amount of coverage                            Request. A written request signed by the per-
on the effective date of each rider shown on page                   son making the request. Such request must be
3.                                                                  sent to and be in a form acceptable to 'us.

Maturity Date, The policy anniversary when                          Rider. Any benefit, other than the Basic Plan,
the Insured is age 100,                                             made a part of this policy.


I
                                           OWNERSHIP PROVISIONS                                                           I




Owner.     The Owner is as named in the applica-                    the Insured is alive. We have the right to request
tion, unless changed. You may exercise any policy                   this policy to make the change on it. The change
provision only by request and while the Insured is                  will take effect the date you sign the request, but
alive.                                                              the change will not affect any action we have
                                                                    taken before we receive the request. A change of
Change of Owner. You may change the owner-                          owner does not change the beneficiary designa-
ship of this policy by sending us a request while                   tion.


FORM 94030-48                                              PAGE 5                                                931215
              Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 49 of 64



                   DEATH BENEFIT AND DEATH BENEFIT OPTIONS PROVISIONS
                                                                                                                        I




 Death Benefit. The amount of death benefit is                    year, The minimum amount of change is $25,000
 an amount of insurance based on the death                        for an increase and $10,000 for a decrease For
 benefit option plus any insurance amounts pay-                   any change in Basic Amount, we will send you a
 able under any riders on the Insured and the part                revised page 3 to be placed with this policy
 of the cost of insurance for the part of the policy
 month beyond the Insured's death less any loan,
 accrued loan interest, and, if the Insured dies                   If you request an increase, an application must be
 during the grace period, the monthly deductions                  completed, evidence of insurability satisfactory to
 from the start of the grace period.                              us must be furnished, and there must be enough
                                                                  cash surrender value to make a monthly deduc-
 Death Benefit Options. There are two death                       tion which includes the cost of insurance for the
 benefit options If you do not choose an option, we               increase. No increases will be allowed after th
 will use option 2. The account value on the date of              policy anniversary when the Insured is age 80.
 death is used in determining the amount of                       The revised page 3 will show the amount of the
 insurance,                                                       increase and its effective date.

      Option 1. The amount of insurance will be                   If you request a decrease, the Basic Amount
 the greater of (1) the Basic Amount plus 95% of                  remaining after the decrease cannot be less than
 any premium received since the last deduction                    the Basic Amount Minimum. We reserve the right
 date plus interest earned on that amount of                      to not accept a request for a decrease in the Basic
 premium or (2) a percentage of the account value,                Amount if such decrease could result in this policy
 Such percentage 5 based on the Insured's age at                  being disqualified as a life insurance contract
 the start of the current policy year.                            under any section of the United States Internal
                                                                 Revenue Code, as amended from time to time.
    Option 2. The amount of insurance will be                    Any decrease will first be used to reduce the most
the greater of the Basic Amount plus the                         recent increase. Then, the next most recent in-
account value or (2) a percentage of the account                 creases will be reduced Finally, the Initial Basic
value. Such percentage is based on the Insured's                 Amount will be reduced, The revised page 3 will
age at the start of the current policy year.                     show the amount of decrease and its effective
                                                                 date, The decrease will take effect on the date we
             Percentageof Account Value Table                    receive the request.
    Age        Percentage         Age      Percentage
    0-40         250%              61          128%
     41          243%              62          126%              Change of Death Benefit Option. You may
     42          286%              63          124%              request a change of death benefit option once
     43          229%              64         122%
     44          222%              65
                                                                 each policy year. For a change in death benefit
                                              120%
     45          215%              66         119%
                                                                 option, we will send you a revised page 3 to be
     46          209%              67         118%               placed with this policy. The revised page will
     47          :203%             68         117%               show the effective date of the change.
     48           197%             69         116%
     49          191%              70         115%
     50          185%              71         118%               If the change is to option 1, the Basic Amount will
    51           178%              72
    52
                                              111%               be increased by the account value on the effective
                 171%              73         109%
    53           164%              74         107%
                                                                 date of the increase. We reserve the right to not
    54           157%            75-90       105%                accept a request for a change to option 1 if such
    55           150%              91        104%                change could result in this policy being disquali-
    56           146%              92        103%                fied as a life insurance contract under any section
    57           142%             93         102%                of the United States Internal Revenue Code, as
    68           138%             94         101%
    59           134%           95 & up      100%
                                                                 amended from time to time.
    60           130%
                                                                 If the change is to option 2, the Basic Amount will
Change in Basic Amount! You may request a                        be decreased by the account value on the effec-
change in the Baste Amount once each policy                      tive date of the decrease.

FORM 94030                                              PAGE 6                                               930507
       Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 50 of 64




I
                               PAYMENT OF BENEFITS PROVISIONS                                                        I




Beneficiary Designation. This is as shown in                   sured is alive,
the application, unless you have made a change.
It includes the name of the beneficiary and the                Methods of Payment. We will pay the pro-
order and method of payment. If you name                       ceeds under the Interest method unless you
"estate" as a beneficiary, it means the executors              choose another method, If the payee is other than
or administrators of the last survivor of you and              a natural person, we will make payment under
all beneficiaries. If you name "children" of a                 the One Sum method,
person as a beneficiary, only children born to or
legally adopted by that person will be included                All payment intervals are measured from the
We may rely on an affidavit as to the ages, names,
                                                               date the policy is surrendered or from the date
                                                               the Insured dies No part of any payment can be
and other facts about all beneficiaries We will                assigned before the payment is made
incur no liability if we act on such affidavit
Change of Beneficiary Designation. You may                     After the Insured's death, anyone who has the
make a. change while the Insured is alive by                   right to make a withdrawal may change the
sending us a request. The change will take effect              method of payment and may name a successor to
the date the request is signed, but the change will            their interest The successor payee may be their
not affect any action we have taken before we                  estate.
receive the request. We have the right to request
your policy to make the change on it.                              Method 1 (Interest Method). We will pay
                                                               interestat the end of each monthly interval. The
Order of Payment on the Insured's Death.                       interest rate Will be at least 3¼% a year. If
When the Insured dies, we will make payment in                 chosen, we will pay interest at the end of 3, 6, or
equal shares to the primary beneficiaries living               12 month intervals. Withdrawals may be made at
when payment is made. If a primary dies after                  any time, but any withdrawal must be at least
the first payment is made, we will pay that                    $500. We will pay interest to the date of with-
primary's unpaid share in equal shares to the                  drawal on the amount withdrawn.
other primaries living when payment is made. If
the last primary dies, we will make payment in                     Method 2 (Fixed Years Method). We will
equal shares to the successor beneficiaries living             make equal payments at the end of each monthly
when payment is made. If a successor dies while                interval for a fixed number of years These
receiving payments, we will pay that successor's               payments include interest The guaranteed inter-
unpaid share in equal shares to the other succes-              est rate is 3/2% a year. The present value of any
sors living when payment is made. If, at any time,             unpaid payments may be withdrawn at any time
no primary or successor is alive, we will make a
one awn payment in equal shares to the final                   FIXED YEARS TABLE
beneficiaries. If, at any time, no beneficiary is              Monthly payments that $1000 will provide for the
living, we will make a one sum payment to you, if              number of years chosen. Payments for years not
living when payment is made. Otherwise, we will                shown will be given, if requested,
make a one sum payment to the estate of the last                 Years      Payments          Years    Payments
survivor of you and all beneficiaries. "When                        1            $84.90         8        $11.93
payment is made" means (1) the date. that a                         2             48.18         9         10.78

periodic payment is due or (2) the date that a                      3
                                                                    4
                                                                                  29.28
                                                                                  22.22
                                                                                               10
                                                                                               15
                                                                                                           9.86
                                                                                                           7.12
request is signed for a cash withdrawal or a one                    5             18.17        20          5.77
sum payment. You may change this order of                           6             15.29        25          4.98
payment by sending us a request while the In-                       7             13.41        30          4.46




FORM 94080                                            PAGE 7                                                930507
               Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 51 of 64



                         PAYMENT OF BENEFITS PROVISIONS (CONTINUED)
I
                                                                                                                    1
    Method 3 (Life Income Method). We will                      withdraw the present value of any payments.
make equal payments at the end of each monthly
interval as long as the payee is alive. We base the             JOINT LIFE INCOME TABLE
amount of each payment on the payee's age and                   Monthly payments that $1000 will provide as long
sex at the start of the first monthly interval. We              as at least one of the two payees is alive. Pay-
may require proof of the payee's age and sex. The               ments for age combinations not shown will be
payee may not withdraw the present value of the                 given, if reqested.
payments. If the payee dies during a certain                     Age Last                     Female
period, we will continue the payments to the end                 Birthday       60       65            70    75
of the certain period; or the successor payee may                  Male
                                                                    60        $4.45     $4.69      $4.91    $5.10
have the present value of any remaining pay-                        65         4,60      4.92       5.24     5.55
ments paid in one sum.                                              70         4.71      5.11       5.56     6.02
                                                                    75         4.79      5.26       5.83     6.47
LWE INCOME TABLE
Monthly payments for life that $1000 will pro-
vide. Payments for ages not shown will be given,                    Method 6 (One Sum Method). We will pay
if requested.                                                   the cash surrender value or the proceeds in one
                                      Life with
                                                                sum. Interest at the rate of at least 3i/% a year
    Age Last         Life           10 YearsCertain             will be paid from the date of the Insured's death
    Birthday     Male Female         Male Female                to the date of payment.
       50        $4.50   $4.15       $4.46     $4.13
       55         4,91    4.48        4.84      4.45
       60         5.47    4.92        5.34      4.86               Method, 7 (Other Method). Payment by
       65         6.25    5.53        5.98      5.41            any other method may be made if we agree
       70         7.34    6.38        6.76      6.12
       75         885     764         762       701
                                                                Minimum Payment. If any payment, except
    Method 4(Fixed Amount Method). We                           the last, under a method of payment would be less
will make equal payments at the end of 1, 3, 6, or              than $100 per payee, we will pay the present
12 month intervals. We will continue payments                   value of any unpaid payments in one sum.
until the amount put under this method together
with compound interest has been paid. The inter-                Basis of Computation for Payments. The
est rate will be at least 31/2% a year. The payment             monthly payments shown for methods 3 and 5 are
interval chosen must provide a total annual pay-                guaranteed payments based on an interest rate of
ment of at least $100 for each $1000 put under                  3112% a year and the 1983 Table a, projected 10
this method The unpaid balance may be with-                     years using Projection Scale G.
drawn at any time.

    Method 5 (Joint Life Income Method).                        Any present values will be based on the interest
We will make equal payments at the end of each                  rate used in determining the payments for the
monthly interval as long as at least one of the two             method.
payees is alive We will base each payment on the
age and sex of both payees at the start of the first            Additional Amounts Payable. Each year we
monthly interval. We may require proof of the                   may apportion and pay dividends or additional
age and sex of each payee, The payees may not                   interest under any method of payment,




FORM 94030                                             PAGE 8                                               930507
       Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 52 of 64




I
                                         PREMIUM PROVISIONS

Payment of Premiums, You may pay premi-                       cash surrender value is not enough to cover the
ums at our Home Office, a regional office, or to              monthly deduction, the policy will stay iii force
one of our agents. We will give you a receipt                 until the end of the grace period. The grace
signed by one of our officers, if you request one.            period is 61 days and starts on that deduction
                                                              date, We will mail a notice at least 31 days prior
The initial premium is shown on page 3 and is due             to the end of the grace period to you and to any
on the policy date. All other premiumsmay be                  assignee of record, A premium large enough to
paid in any amount and at any time if:                        cover the monthly deductions for the grace period
  (1) the amount is at least $25 and                          and any increase in the surrender charges must
  (2) in a policy year, the total premiums, ex-               be paid before the end of the grace period;
       cluding the initial premium, do not exceed             otherwise, this policy will lapse and terminate
       without our consent, the total Planned                 without value.
        Premiums for a policy year.

Premium Limitations. We reserve the right to                  Reinstatement. If the policy is terminated at
refund any premium paid if such premium                       the end of the grace period, you may apply to
amount would be in excess of the guideline pre-               reinstate it within 5 years after lapse. You must
mium limitation as defined by Section 7702, In-               give us proof of the Insured's insurability that is
ternal Revenue Code of 1988 (or as later amend-               satisfactory to us, You must pay premiums (1) to
ed), No expense charge will be deducted from the              keep the policy in force for 2 months and (2) to
refunded premium.                                             pay the monthly deductions for the grace period.
                                                              Reinstatement will take effect on the date we
Grace Period. If, on any deduction date, the                  approve the application for reinstatement.


I
                                 GUARANTEED VALUES PROVISIONS                                                       I




Account Value. The account value on the poli-                 The account value on any other date is the
cy date is 95% of the initial premium less the                account value on the prior deduction date:
monthly deduction for the first policy month,                   (1) plus 95% of any premiums received sin Ce
                                                                    the prior deduction date,
                                                                (2) less the deduction for the cost of insurance
The account value on any deduction date after                       for any increase in Basic Amount and the
the policy date is the account value on the prior                   monthly charges for any riders that be-
deduction date:                                                     came effective since the prior deduction
  (l plus 95% of any premiums received since                        date,
       the prior deduction date,                                (3) less any withdrawals since the prior de-
  (2) less the deduction for the cost of insurance                  duction date, and
      for any increase in Basic Amount and the                  (4) plus any interest accrued since the prior
      monthly charges for any riders that be-                       deduction date.
       came effective since the prior deduction
       date,
  (3) less any withdrawals since the prior de-                Monthly Deduction. This deduction is made
       duction date,                                          each month, whether or not premiums are paid,
      less the current monthly deduction,                     as long as the cash surrender value is enough to
  (5 plus any dividend paid and added to the                  cover that monthly deduction. Each deduction
       account value on the current deduction                 includes:
       date, and                                                (1)   the cost of insurance,
  (6) plus any interest accrued since the prior                 (2)   the monthly charges for any riders, and
       deduction date.                                           3)   the monthly expense charge.



FORM 94030-43                                        PAGE 9                                                931215
            Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 53 of 64



 I
                         GUARANTEED VALUES PROVISIONS (CONTINUED)

 Cost of Insurance. This cost is calculated each               applied to the account value in excess of the
 month The cost is determined separately for the               amount of any loan. We will determine these'
 Initial Basic Amount and each increase in Basic               rates at least once a year.
 Amount.

 The cost of insurance is the monthly cost of                  Cash Surrender Value. You may request sur-
 insurance times the difference between (1) and                render of this policy at any time This policy will
 (2), where:                                                  terminate on the date we receive the request or
    (1) is the amount of insurance on the deduc-              later date if you so request it. We will pay you the
         tion date at the start of the month divided          cash surrender value as of the date coverage
         by 1.0032737, and                                    ceases plus the monthly deduction for the part of
         is the account value on the deduction date           the policy month beyond that date. We will pay
         at the start of the month before the cost of         you in one sum unless you choose another method
         insurance and the monthly charge for any             of payment. The cash surrender value of this
         waiver of monthly deduction benefit rider            policy is its account value less any surrender
         are deducted.                                        charge and any loan and accrued loan interest,
 Until the account value exceeds the Initial Basic            The cash surrender value on the maturity date
 Amount, the account value is part of the Initial             will be the account value on that date less any
 Basic Amount. Once the account value exceeds                 loan and accrued loan interest The cash surren-
 that amount, if there have been any increases in             der value will not be less than zero. If this policy
 Basic Amount, the excess will be part of the                 is surrendered within 31 days after a policy
 increases in order in which the increases oc-                anniversary, the cash surrender value will not
 curred.                                                      decrease within that period except for any loans
                                                              or withdrawals. We may defer paying you the
 Monthly Cost of Insurance Rates. These rates                 cash surrender value for up to 6 months after
 for each policy year are based on the Insured's              receiving your request.
 age on the policy anniversary, sex, and applicable
 rate class. A rate class will be determined for the
 Initial Basic Amount and for each increase. The              Withdrawals. You may request to withdraw
rates shown on page 4 are the maximum monthly                 part of the account value while this policy is in
cost of insurance rates for the Initial Basic                 force. No more than 4 withdrawals can be made
                                                              in any policy year. Any withdrawal must be at
Amount, Maximum monthly cost of insurance
rates will be provided for each increase in the               least $500 and must be less than the cash surren-
Basic Amount. We can charge rates lower than                  der value We may defer paying you a withdrawal
those shown. Such rates can be adjusted for                   for up to 6 months unless the withdrawal is to pay
proeeted changes in mortality but cannot exceed               premiums on other policies with us.
the maximum monthly cost of insurance rates.
Such adjustments cannot be made more than                     If death benefit option 1 is in effect, then the
once a calendar year.                                         Basic Amount will be reduced by the withdrawal,
                                                              effective with the date of the withdrawal; how-
Interest. An interest rate of at least 4% a year              ever, no withdrawal can be made which will
will be applied to the account value, The rate                reduce the Basic Amount to less than $25,000.
applied to the amount of account value up to the              The reduction will be made as if a decrease in the
amount of any loan may differ from the rate                   Basic Amount had been requested.




FORM 94030-43                                       PAGE 10                                               981215
       Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 54 of 64




                      GUARANTEED VALUES PROVISIONS (CONTINUED)                                                    I




Surrender Charge. The schedule of surrender                  required by law in the state where it is delivered
charges is shown on page 4. For each increase in             based on the Commissioners 1980 Standard Or-
Basic Amount, additional surrender charges will              dinary Mortality Table with an interest rate of
apply. A revised page 4 will show a revised                  4% a year The insurance authority there has a
schedule of surrender charges which includes                 statement of how these values are determined.
those additional charges,
                                                             The guaranteed values and maximum cost of
Upon reinstatement, the surrender charges will               insurance rates are based on the Insured's age
be adjusted for any surrender charge deducted at             last birthday and sex, The interest rate is 4% a
the time of lapse. A revised page 4 will show a              year. The Commissioners 1980 Standard Ordi-
schedule of the adjusted surrender charges.                  nary Mortality Table is used. Modifications are
                                                             made for rate classes other than standard.
A schedule of surrender charges is determined
separately for the Initial Basic Amount and for
each increase in Basic Amount. A schedule is                 BASE SURRENDER CHARGE
determined using a Base Surrender Charge and                 The base surrender charge is for each $1,000 of
covers 120 policy months following the policy date           Initial Basic Amount or amount of increase in
or the effective date of an increase in Basic                Basic Amount.
                                                                           Base                        Base
Amount For the Initial Basic Amount, use the                             Surrender                   Surrender
surrender charge at the Insured's age on the                    Me        Charge            Ae        CharEe
policy date. For each increase in Basic Amount,                  0-19     $ 1.20            45          $9.72
use the surrender charge at the Insured's age on                  20        1.32             46         10.32
the policy anniversary on or first preceding the                  21        1.44             47         10.80
                                                                  22        1.56             48         11.40
effective date of that increase. Take that surren-                23        1.80            49          11.88
der charge times the Initial Basic Amount, or the                 24        2.04             50         12.72
amount of the increase, if applicable, divided by                 25        2.40             51         13.44
1,000. Then, divide that resultby 12 to determine                 26        2,64             52         14,04
the surrender charge that will apply for that                     27        2.88            53          14.88
amount of insurance for the first policy month                    28        3.12            54          15.86
                                                                  29        3.86            55          16.02
after its effective date. The surrender charge                    30        3.60            56          16.20
increases by that amount for each of the next 11                  81        3.84            57          16.68
policy months. The surrender charge then re-                      32        4.20            58          17.16
mains level for the next 24 policy months. The                    38        4.68            59          17.40
surrender charge decreases after 86 policy                        34        4.68            60          18.00
                                                                  35        5.16            61          18.36
months and then decreases by that same amount                     38        5.40            62          1&48
after each successive 12 policy months. The                       37        5.64            63          18,60
amount of each decrease is equal to the surrender                 38        6.86            64          18.60
charge in effect at the end of 36 policy months                   39        6.72            65          19.40
divided by 8.                                                     40        7.38            66          19.56
                                                                  41        7.44            67          19.80
                                                                  42        8.16            68          20,40
Basis of Computation. The guaranteed values                      48         8.76            69          20.64
in this policy are at least as large as those                     44        9.12           70-80        21.00




FORM 94030-48                                      PAGE 11                                               930507
                  Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 55 of 64



    I
                                           POLICY LOAN PROVISIONS

    Loan. You may borrow against this policy. This                 Loan Value. The loan value is the account
    policy is the sole security for such loan We may               value of this policy less the surrender charge.
    defer a loan for up to 6 months after receiving
    your request unless the loan will be used to pay
    premiums on other policies with us.                            Loan Interest. Interest accrues and is payable
                                                                   each day at a rate of 8% a year. Any interest not
    You may borrow the loan value less any existing                paid is added to the loan an each policy anniver-
    loan and accrued interest and monthly deductions               sary.
    for the next 2 months If your unpaid loan plus
    accrued interest exceeds the loan value on the                Loan Repayment. You may repay all or part of
    monthly deduction date, the Grace Period provi-               a loan at any time before the Insured dies or the
    sion will apply.                                              policy is surrendered or terminated


I
                                            GENERAL PROVISIONS

The Contract. The policy contains the Basic                       values, and cash surrender values. We may
Plan, any amendments, endorsements, and riders,                   charge a reasonable fee not to exceed $25 for
and a copy of the application. A copy of any                      providing this projection.
application for a change to this policy will be sent
to you to be placed with the policy Such applica-                 Annual Dividends. We do not expect to pay
tions become part of this policy. The policy is the               dividends on this policy; however) we may appor-
entire contract, We have relied on the statements                 tion and pay dividends each year, Any such
in the application in issuing this policy. We                     dividends will be paid only at the end of the
reserve the right to investigate the truth and                    policy year. There is no right to a partial or pro
completeness of those statements. In the absence                  rated dividend prior to the end of the policy year
of fraud, they are representations and not war-
ranties. Only material misstatements in the ap-
plication will be used to contest this policy or                  Dividend Options. You may choose to have
deny a claim.                                                     your dividend used under one of these options:

Only an officer has the right to change this policy.                  1.   Cash. We will pay it to you in cash.
No agent has the authority to change the policy or
to waive any of its terms All endorsements)                           2. Addition to Account Value. We will
amendments, and riders must be signed by an                       add it to the account value at the end of the policy
officer to be valid.                                              year.

Annual Report. Each year, we will send you a                      If you do not choose an option or the option you
report. This report will show:                                    choose is not available, we will use option 2, You
  (1) the account value, the cash surrender val-                  may request to change the option. The change
        ue, any loan and accrued loan interest, and               will apply only to dividends paid after we receive
       the amount of the death benefit as of the                  the request.
       date of the report and
        (2)   any premiums paid, any deductions made,         Assignment. You may assign this policy or any
              and any withdrawals made since the last         interest in it. We will recognize an assignment
              report.                                         only if it is in writing and filed with us. We are
                                                              not responsible for the validity or effect of any
Projection of BenefIts and Values. You may                    assignment. An assignment may limit the interest
request a projection of death benefits, account               of any beneficiary.




FORM 94030-43                                           PAGE 12                                                931215
        Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 56 of 64




I
                                GENERAL PROVISIONS (CONTINUED)                                                     I




Error in Age or Sex. If the Insured's date of                Limited Death Benefit. If the Insured dies by
birth or sex is not as stated in the application, we         suicide while sane or by self-destruction while
will adjust each benefit on the Insured to the               insane within 2 years from the issue date of the
benefit payable had the insured's age and sex                policy, the Basic Amount will not be paid. The
been stated correctly. Such adjustment will be               proceeds in this case will be limited to the
based on the ratio of the correct monthly deduc-             premiums paid on the Basic Plan less any loan,
tion for the most recent deduction date for that             accrued loan interest, any withdrawals from the
benefit to the monthly deduction that was made.              account value, and any dividends paid on the
For the Basic Plan, the adjustment is made to the            Basic Plan.
amount of insurance less the account value
                                                             Any increase in Basic Amount or amount re-
                                                             instated will not be paid if the Insured's death
incontestability. We will not contest the Basic              results from suicide while sane or self-destruction
Plan after it has been in force during the In-               while insane within 2 years from the effective
sured's lifetime for 2 years from the issue date of          date of such increase or reinstatement. The pro-
the policy. We will not contest any increase in              ceeds of the increase will be limited to the
Basic Amount or reinstatement after it has been              monthly deductions for the increase, This does
in force during the lifetime of the Insured for 2            not apply to an increase due to a change to Death
years from the effective date of the increase in             Benefit Option 1, The proceeds of a reinstated
Basic Amount or reinstatement. We will not                   policy will be limited to the premiums paid on the
contest an increase due to a change to Death                 Basic Plan since reinstatement less any loan,
Benefit Option 1. Any contest of any increase in             accrued loan interest, any withdrawals from the
Basic Amount or reinstatement will be limited to             account value, and any dividends paid on the
material misstatements contained in the applica-             Basic Plan.
tion for such increase or reinstatement.
                                                             Each rider has its own limited death benefit
Each rider has its own incontestability provision.           provision.




FORM 94030-43                                          PAGE 13                                            931016
       Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 57 of 64




I
                      %1AIVER OF MONTHLY DEDUCTION BENEFIT RIDER                                               I




General. This rider is part of your policy. It is      Total Disability Defined. Total disability is a
based on the application for this rider and the        condition caused by injury or disease. During the
deduction of the monthly charges for this rider,       first 24 months after total disability starts, this
Only certain policy provisions are a part of this      condition must prevent the Insured from per-
rider They are "Definitions," "Ownership,"             forming substantially all of the work of the
"Death Benefit and Death Benefit Options,"             Insured's regular occupation. After the first 24
"Grace Period," "Reinstatement," "Monthly De           months, the condition must prevent the Insured
duction," "The Contract," "Assignment," and            from performing substantially all of the work in
"Error in Age or Sex."                                 any occupation for which the Insured is, or be-
                                                       comes, reasonably qualified based upon educa-
Monthly Charge for This Rider, The monthly             tion, training, or experience. The Insured's total
charge is (1) times (2) where:                         and irrecoverable loss, caused by injury or dis-
  (1) is the total monthly deduction to which          ease, of any of the following will be considered
       this benefit applies before the monthly         total disability even if the Insured is able to work:
       charge for this rider is added and                 (1) sight in both eyes
  (2) is the monthly charge for this rider per            (2) use of both hands,
       dollar of monthly deduction. The charges            3) use of both feet.
      per dollar of monthly deduction are shown                use of one hand and one foot.
      on page 4.

Waiver of Monthly Deduction Benefit. We                Disabilities Not Covered. We will not waive
will waive monthly deductions for this policy as       monthly deductions if total disability
defined below if the Insured becomes totally             (1) starts before the issue date of this rider
disabled and such total disability has existed for 6         unless such disability was disclosed in the
continuous months during the lifetime of the                 application,
Insured We will waive those monthly deductions           (2) starts before the policy anniversary when
as long as the total disability continues. We will           the Insured is age 5,
only waive monthly deductions on deduction               (3) results from an intended self-injury, or
dates on and after total disability starts Any           (4) results from any act due to war whether or
monthly deductions made after the total disabil-             not the Insured is in the military service.
ity starts will be added to the account value, with          "War" means declared or undeclared war
interest; however, no monthly deduction will be              or conflict involving the armed forces of
included which was deductible more than one                  one or more countries, governments, or
year prior to the date we receive notice of the              international organizations.
claim. If Death Benefit Option 1 is in effect, it
will be automatically changed to Death Benefit
Option 2. The effective date of the death benefit      Notice and Proof of Total Disability. We
option change will be the date we start to waive       must receive notice of a claim and due proof of
monthly deductions.                                    total disability while the Insured is alive and
                                                       totally disabled and within 91 days after such
The monthly deduction that will be waived in-          total disability starts If this is not done, you
cludes only those portions of the total monthly        should submit such notice and proof as soon as
deduction for which a charge for this rider was        reasonably possible. We may also require you to
deducted on the deduction date on or just prior to     submit proof of the Insured's continuing total
the date total disability starts.                      disability at reasonable intervals. You have at
                                                       least 01 days after the date requested to submit
If part of the monthly deduction that is being         such proof. If you do not submit proof when we
waived is for the cost of insurance on the Basic       require it, no further monthly deductions will be
Amount, any increase in its surrender charges          waived. We will not require proof more than once
that would occur while the total disability contin-    a year after the total disability has lasted moi e
ues will be waived.                                    than 2 years,



FORM 94206-43                                                                                        920415
           Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 58 of 64




I
            WAIVER OF MONTHLY DEDUCTION BENEFIT RIDER (CONTINUED)
                                                                                                            I




Premium Payments. If the Insured's total             disability which starts before termination.
disability starts during a grace period, befOre we
will approve a claim, a premium must be paid
which is large enough to cover the monthly           Incontestability. We will not contest this rider
deductions plus any increase in the surrender        after it has been in force during the lifetime of
charge from the start of the grace period through    the Insured for 2 years from its issue date unless
the policy month in which total disability starts.   the Insured becomes totally disabled within that
                                                     period.
Premiums, sufficient to keep the policy in force
until we approve the claim, are payable.             Issue Date of This Rider. This is the effective
                                                     date It is the same as the issue date of the policy
Termination. This rider will terminate on the        unless a different date for this rider is shown on
policy anniversary shown on page a under Benefit     page 3.
Period Ends. We will terminate this rider before
that date when the policy terminates by surren-      State Farm Life Insurance Company
der or lapse.
You may request termination of this rider. You
must send us the request and the policy. This
rider will terminate on the date the request and     President
the policy are received We will revise pages 3
and 4 of the policy to show this change.
Termination will not affect any claim for total      Secretary




FORM 94206-43                                                                                      920415
                     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 59 of 64



          TII




        __Eflq


                                                                  00,
                                               STATE FARN LIFE INSURANCE COMPANY
                                                                        ILLINOIS
                                                        APPLICATION FOR LIFE INSUR)NCE
                                                                                                                                          POLICY COPY



PROPOSED INSURED           1: t48                                              In City?   YES
Mailing Addres


 MARRIED         IEMMI1        Age: 21                                          State:    TX            Height:                 Weight:
U.S. or Canadian Citizen: YES     Drivers license no.:                                                      State:              SS#:
Bays you used tobacco or any other nicotine products in any orm in the                         last   12 months
Occupation: CUSWNER SERVICE                                Employer:

Do    job duties    fall into       one of the following occupation categories?
tamusement/sparts;construction/ explosive/divers                 liquor; logging/mininggas/oil)
                            **fl*************** k***i*ti*****h****ktt******t******t**t*****t* *****fl******


 ASIC PLAN                                              ANOUNT
UNIVERSAL    LIFE                                   $     100,000                 Death Benefit Option 2: Basic amount plus account value

P1 #1 P.IDERS/BENEFITS                                  ANOUNT

WMD



Planned premium:       $    5000                                                Additional       first      year premium:   $
Dividend option:



PROPOSED INS                                                                                    REIATIONSRI?
PRIMARY:
SUCCESSOR


If a beneficiary survives the Insured, any payment to                 successor will be one           sum      ess c    ed,




Proposed Insured       1    or Applicant,    if other than Proposed Insured 1:
       Do you own any life insurance or annuities on yourself or others?
       If yes, is this policy a replacement of any of those policies?




Is the total amount of insurance in force on you more than $200,000?
Is anyone now applying for life or health insurance on you with any other company?
Do you plan to leave or travel from the United States or Canada in the next 6 months?
Have you    ever:
       Applied for or received disability benefits?
       Had any loss of sight or hearing or bad an injury                to your neck, back,       arm, or leg?


                            **t*t**********i**i*****************i****t***********t*i**                  **********************




Life Insurance Application on             GONZALEZ, ANNA N                                                              530-6677D13        Page   1


EApp-Life-20O2
                   Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 60 of 64




     I                                                                                                                     POLICY COPY
Have you,    in the last   10   years, had or been   treated by   a   meer   of the medical profession for:

    High blood pressure?                                    Stroke?                                     Heart nnrnnur?
    Chest pain?                                             Heart attack?                               Tumor?
    Lymph gland disorder?                                   Cancer?                                     Pneumonia?
         hysema?                                            Asthma?                                     Ulcer?
    Liver/intestinal disorder?                              Colitis?                                    fjieinia?

    Blood disorder?                                         Diabetes?                                   Arthritis?
    Sexually transmitted disease?                           Kidney disease?                             Fatigue?
    Chronic diarrhea?                                       Recurrent fever?                            Night    sweats?
    Unexplained weight loss?                                Mental disorder?                            Epilepsy?
    Convulsive disorder?                                    Nervous disorder?
    Acquired Imeune Deficiency
    Syndrome (AIDS) or Human
    hununadeficiency Virus (IIV)
    infection?

                      ** ********fl*******************fl**t******1************************************



Have you, in the last 5 years:
     Used cocaine, marijuana, or any other controlled substance or narcotic not             prescribed by a doctor?
     Been treated/counseled/advised to seek treatment or counsel for alcohol or drug use?


Have you, in the last 5 years, for any reason not previouslyexlained
     Had or been advised to have treatment or a test in any medical facility such as a lab, clinic, or
     hospital?
     Seen a doctor or psychologist?
     Had    medication prescribed?
     Been    told surgery was necessary?



                                           ADtJr.JT    NON-MEDICAL EXPLANATIONS CON'T




Life Insurance Application on GONZALEZ, ANNA N                                                          530-6677-D13        Page   2

E-App-Life2002
                  Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 61 of 64



       flM* **M



       NIU*ANCt
                                                                                                               POLICY COPY

Rave you   in the last 3 years or elan to in the next     anths:
     Rngaged in any type of aviation activity (other than as a passenger)?
     Engaged in nountain/rock clithing?
     Engaged In vehicle racing?
     Engaged in SCIJBAfskin diving?
     Engaged in sky diving, hang      liding, hot air ballooning?
     Engaged in other such avocations?


Have you, in the last   3   years, been convicted of or pleaded guilty to any   ving violations or driving
iaader the influence of alcohol or drugs?




Life Insurance Application on GONZALEZ, ANNA t                                                  S30-66?7-D13   -   Page   3

E-App-Life-2002
                            Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 62 of 64



            IA1




                                                                                                                               POLICY COPY

                      effective as of the policy date if the following conditions are met: the first premium is paid
        Coverage will be
when the policy is delivered; the Proposed Insureds are living on the delivery date; and, on that delivery date, the
information given to the Compan' is true and complete without material changes.
     Bowever, if a binding recept has been given and is in effect, its terms apply.
     All Proposed insureds and the Applicant state that the information in this application and any medical history is
true and complete. It is agreed that the Company can investigate the truth and completeness of such information
while the policy is contestable,
     By accepting the policy, the Owner agrees to the beneficiaries named, method of payment and cortections made     No
change in plan, amount, benefits, or age at issue may be made on  the applioation unless the Owner agrees in writing.
Qnl an authorized company officer may change the policy provisions. Neither the agent nor a medical examiner may pass
on    insurability.
       Any    policy issued        on    this application will be    owned by Proposed   Insured 1, or the Applicant,   if other   than Proposed
Insured 1.

*      Social Security or Tax Identification Number (TIN) Certification. By signing this application, I certify under *
*   penalties of perjury that (1) the TIN shown on pave 1 of this application is correct, and (2) I am exempt fron backup*
*   withholding, or that I am not subject to backup withholding either because I have not been notified that I am sithject*
*   to backup withholding as a result of a failure to report all interest or dividends, or the Internal Revenue Service *
*   has notified me that I am no longer subject to backup withholding. (If you are subject to backup withholding, cross *
                                                                                                                          *
*   out item 2) and (3) I am a U.S. person (including a U.S. resident alien),
                                                                                                                          *
*      The Internal Revenue Service does not require your consent to any provision of this document other than the
                                                                                                                          *
*
    certifications required to avoid backup withholding. (See instructions)
*********                 ********l***   *********************************************************************************************

                           ç/ 74
Date

at
        S




Agent as Witness
                  d

                      ,     4JZI                                  Siature   of Proposed Insured   1




to all                                                                  ure of Applicant__________________________________________
                                                                   otrequired unless applicant is other than Proposed Insured 1. If a firm
                                                                  or corporation is to be owner, give name and signature of authorized
                                                                  officer.




Life Insurance Application on ONZ1LZ,                  ANNA   M                                                 530-6677-D13 - Page      4   of   4

    -App-Ijife-2OO2
       Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 63 of 64



            IMPORTANT NOTICE                                  AVISO IMPORTANTE

To obtain information or make a   mpIaint:         Para obtener informacion o para someter una
                                                   queja:

You may call State Farm's toll-free telephone      Usted puede ilamar al numero de telefono gratis
number for information or to make a complaint at   de State Farm's para inforniacion o para someter
                                                   una queja aL
                 1-800-252-1932
                                                                    1-800-252-1932

You may contact the Texas Department of Insur      Puede comunicarse con el Departamento de
ance to obtain information on companies, coy-      Seguros de Texas para obtener inforinacion ac-
eragea, rights or complaints at                    erca de companias, coberturas, derechos o quejas
                                                   aL
                 1-800-252-3439
                                                                    1-800-252-3439

You may write the Texas Department of Insur-       Puede esribir al Departamento de Seguros de
ance                                               Texas
Consumer Services (lu-lA)                          Consumer Services (111-1A
P.O. Box 149091                                    P.O. Box 149091
Austin, TX 78714-9091                              Austin, TX 78714-9091
FAX# (512) 475-1771                                FAX# (512) 475-1771

PREMIUM OR CLAIM DISPUTES: Should                  DISPUTAS SOBRE PRIMAS 0 RECLAMOS:
you have a dispute concerning your premium or      Si tiene mm disputa concernieiite a su prima o a
about a claim, you should contact the company      un reclamo, debe comunicarse con la compania
first, If the dispute is not resolved, you may     primero. Si no se resuelve la disputa, puede
contact the Texas Department of Insurance.         entonces comunicarse con el departamento ITDI).

ATTACH THIS NOTICE TO YOUR                         UNA ESTE AVISO A SU POLIZA: Este
POLICY: This notice is for information only        aviso es solo para proposito de informacion y no se
and does not become a part or condition of the     convierte en parte o condicion del documento
attached document.                                 adjunto.




FORM 8636375                                                                                   920401
     Case 5:20-cv-00617-FB-ESC Document 71-1 Filed 03/01/21 Page 64 of 64




                             BASIC PLAN DESCRIPTION
  Flexible premium adjustable life insurance, A death benefit is payable if the Insured dies
  before the maturity date. The cash surrender value is payable if the Insured is alive on the
  maturity date, Flexible premiums are payable while the Insured is alive until the maturity
  date. Coverage may terminate prior to the maturity date. The basic plan is eligible for
  annual dividends.

FORM 94030-42                                                                           931215
